INDUSTRIAL MULTI-TENANT LEASE

(Modified Net)

 

This Lease is made as of the 11th day of June, 2014, by and between 6400
BROADWAY L.L.L.P., a Colorado limited liability partnership (“Landlord”) and
IRONCLAD PERFORMANCE WEAR CORPORATION, a Nevada corporation (“Tenant”).

 

WITNESSETH

 

1. Basic Provisions and Additional Provisions: In addition to other terms which
are defined elsewhere in this Lease or any Exhibits, the terms defined in the
following subsections of this Section 1 shall have the meaning set forth in such
Subsection whenever used in this Lease.

 

1.1 Building: 1920 Hutton Court, Farmers Branch, TX 75234

 

1.2 Premises: Approximately 13,026 square feet of space located in the Building,
including all improvements therein or to be provided by Landlord under the terms
of this Lease, commonly known by the street address of 1920 Hutton Court, Suite
300, Farmers Branch, TX 75234 as outlined on Exhibit A attached hereto. In
addition to Tenant’s rights to use and occupy the Premises as hereinafter
specified, Tenant shall have non-exclusive rights to the Common Areas (as
defined in Section 2.4 below) as hereinafter specified, but shall not have any
rights to the roof, exterior walls or utility raceways of the Building.

 

1.3 Building Complex: The Premises, the Building, the Common Areas (as defined
below), the land more particularly described on Exhibit A-1 attached hereto upon
which they are located, along with all other buildings and improvements thereon.

 

1.4 Parking: Tenant shall be limited to 34 unreserved parking spaces.

 

1.5 Term: Forty two (42) months (“Primary Lease Term”) commencing upon the date
the final signed off permit is issued by the applicable public building official
(“Commencement Date”) and ending forty two (42) months thereafter (“Expiration
Date”).

 

1.6 Estimated Delivery Date: Upon substantial completion of improvements.

 

1.7 Base Rent: For the Primary Lease Term Base Rent shall be payable on the 1st
day of each month as follows:

 

Lease Year Monthly Rent Rent per Square Foot Month 1-6 $0.00/mo Gross $0.00/sf
Gross Month 7-42 $7,652.78/mo NNN $7.05/sf NNN

 

Upon execution of this Lease, Tenant shall pay to Landlord $7,652.78 as payment
of the Base Rent for Month 7 and Tenant shall pay to Landlord $3,449.38 as
Common Area Operating Expenses for Month 7.

 

1.8 Tenant’s Share of Common Area Operating Expenses: 24.67%, as may be adjusted
from time to time in accordance with Section 4.3 of the Lease.

 

1.9 Security Deposit: $11,102.16.

 

1.10 Permitted Use: Manufacturing of industrial apparel, general warehouse,
distribution, and office use, and no other use or purpose.

 

1.11 Guarantor: [Intentionally Deleted]

 

1.12 Additional Provisions. Tenant shall comply with all Additional Provisions
set forth on Exhibit C attached hereto.

 

 

2. Premises, Parking and Common Areas.

 

2.1 Grant. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the term, at the Base Rent and Additional Rent (as
such terms are defined herein) and upon all of the terms, covenants and
conditions set forth in this Lease.

 

2.2 Landlord Delivery. Landlord shall deliver the Premises to Tenant clean and
free of debris on the Commencement Date and warrants to Tenant that the existing
plumbing, electrical systems, fire sprinkler system, lighting, air conditioning
and heating systems and loading doors, if any, in the Premises, other than those
constructed by Tenant, shall be in good operating condition on the Commencement
Date. If Tenant does not give Landlord written notice of a non-compliance with
this warranty within thirty (30) days after the Commencement Date, correction of
that non-compliance shall be the obligation of Tenant at Tenant’s sole cost and
expense.

 

2.3 Acceptance of Premises. Tenant hereby acknowledges that: (a) Tenant has had
the opportunity to inspect the Premises and accepts the Premises in its “AS IS,
WHERE IS” condition and the present and future suitability of the Premises for
Tenant’s intended use; (b) that Tenant has made such investigation as it deems
necessary with reference to such matters, is satisfied with reference thereto,
and assumes all responsibility therefor as the same relate to Tenant’s occupancy
of the Premises and/or the terms of this Lease; and (c) that neither Landlord,
nor any of Landlord’s agents, has made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
Except as set forth expressly in this Lease, Tenant accepts the Premises in its
“AS IS” condition. Tenant waives any warranty of condition or habitability,
suitability for occupancy, use or habitation, fitness for a particular purpose
or merchantability, express or implied, relating to the Premises.

 

2.4 Common Areas. The term “Common Areas” is defined as all areas and facilities
outside the Premises and within the exterior boundary line of the Building
Complex and interior utility raceways within the Premises that are provided and
designated by the Landlord from time to time for the general non-exclusive use
of Landlord, Tenant and other tenants of the Building Complex and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
sidewalks, walkways, parkways, driveways and landscaped areas. Landlord hereby
grants to Tenant, for the benefit of Tenant and its employees, suppliers,
shippers, contractors, customers and invitees, during the term of this Lease the
non-exclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Landlord under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Building Complex.
Under no circumstances shall the right therein granted to use the Common Areas
be deemed to include the right to store any property, temporarily or
permanently, in the Common Areas. Any such storage shall be permitted only by
the prior written consent of Landlord or Landlord’s designated agent, which
consent may be revoked at any time. In the event that any unauthorized storage
shall occur, then Landlord shall have the right, without notice, in addition to
such other rights and remedies that it may have, to remove the property and
charge the cost of such removal to Tenant, which cost shall be immediately
payable upon demand by Landlord. Landlord or such other person(s) as Landlord
may appoint shall have the exclusive control and management of the Common Areas
and shall have the right, from time to time, to establish, modify, amend and
enforce reasonable rules and regulations with respect thereto. Landlord shall
have the right, in Landlord’s sole discretion, from time to time: (i) to make
changes to the Common Areas, including, without limitation, changes in the
location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways; (ii) to close
temporarily any of the Common Areas for maintenance purposes so long as
reasonable access to the Premises remains available; (iii) to designate other
land outside the boundaries of the Building Complex to be a part of the Common
Areas; (iv) to add additional building and improvements to the Common Areas;
(v) to use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Building Complex, or any portion thereof; and
(vi) to do and perform such other acts and make such other changes in, to or
with respect to the Common Areas and Building Complex as Landlord may, in the
exercise of sound business judgment deem to be appropriate.

 

 



2.5 Parking. Tenant shall be entitled to use the number of unreserved parking
spaces specified in Section 1.4 on those portions of the Common Areas designated
from time to time by Landlord for parking. Tenant shall not use more parking
spaces than said number. Said parking spaces shall be used for parking by
vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Vehicles other than Permitted Size
Vehicles shall be parked and loaded or unloaded only in the designated areas as
directed by Landlord. Tenant shall not permit or allow any vehicles that belong
to or are controlled by Tenant or Tenant’s employees, suppliers, shippers,
customers, contractors or invitees to be loaded, unloaded, or parked in areas
other than those designated by Landlord for such activities. If Tenant permits
or allows use of the prohibited areas, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove or tow away the vehicle involved and charge the cost to Tenant, which
cost shall be immediately payable upon demand by Landlord.

 

3. Term.

 

3.1 Term. The Commencement Date, Expiration Date and Primary Lease Term of this
Lease are as specified in Section 1.5. Upon Landlord’s request, the parties
hereto shall enter into a certificate establishing the Commencement Date,
Expiration Date and Primary Lease Term.

 

3.2 Delivery Date. If an Estimated Delivery Date is specified in Section 1.6 and
if Tenant totally or partially occupies the Premises after the Estimated
Delivery Date but prior to the Commencement Date, the obligation to pay Base
Rent shall be abated for the period of such early occupancy. All other terms of
this Lease, however (including but not limited to the obligations to pay
Tenant’s Share of Common Area Operating Expenses and to carry the insurance
required in the Lease) shall be in effect during such period.

 

3.3 Delay in Possession. If for any reason Landlord cannot deliver possession of
the Premises to Tenant by the Estimated Delivery Date, if one is specified in
Section 1.6, or if no Estimated Delivery Date is specified, by the Commencement
Date, Landlord shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease, or the obligations of Tenant
hereunder, or extend the term hereof; but in such case, Tenant shall not, except
as otherwise provided herein, be obligated to pay Base Rent or perform any other
obligation of Tenant under the terms of this Lease until Landlord delivers
possession of the Premises to Tenant. The delay of said date shall be in full
satisfaction of any claims Tenant might otherwise have as a result of such
delay. If in accordance with the foregoing provision, the Commencement Date
would occur on other than the first day of a calendar month, the Commencement
Date shall be delayed until the first day of the calendar month and the Primary
Lease Term shall be measured from such date; provided, however, during any
period of delayed commencement, all terms and provisions set forth in this Lease
including, but not limited to Tenant’s obligation to pay Base Rent and
Additional Rent under the Lease shall commence at such earlier date. In order to
place in writing the exact Commencement Date and Expiration Date of the Lease,
the parties agree to execute a supplemental agreement to become a part hereof
setting forth such dates as determined under the provisions of this Section 3.3.

 

3.4 Lease Year. “Lease Year” as used in this Lease shall be defined as each
twelve month period beginning with the Commencement Date or any anniversary
thereof and ending on the immediately preceding day one year later.

 

4. Rent.

 

4.1 Base Rent. Tenant shall pay Base Rent and Additional Rent, as the same may
be adjusted from time to time, to Landlord in lawful money of the United States,
in advance without offset, notice, deduction or counterclaim on or before the
day on which it is due under the terms of this Lease. Base Rent and Additional
Rent and charges for the period during the term hereof which is for less than
one full month shall be prorated based upon the actual number of days of the
month involved. Payment of Base Rent and Additional Rent shall be made to
Landlord at its address stated herein or to such other persons or at such other
addresses as Landlord may from time to time designate in writing to Tenant. All
monetary obligations of Tenant to Landlord under the terms of this Lease in
addition to Base Rent are deemed to be “Additional Rent”. Base Rent and
Additional Rent are collectively referred to herein as “Rent”.

 

 



4.2 Common Area Operating Expenses. Tenant shall pay to Landlord during the term
hereof, in addition to the Base Rent, Tenant’s Share (as determined in
accordance with Section 4.3 of the Lease) of all Common Area Operating Expenses,
as hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions:

 

(a) “Common Area Operating Expenses” are defined, for purposes of this Lease, as
all costs incurred by Landlord relating to the ownership and operation of the
Building Complex including, but not limited to, the following:

 

(i) The operation, repair, maintenance and replacement in neat, clean, good
order and condition of the Common Areas, including parking areas, including the
repair, resurfacing and resealing thereof, loading and unloading areas, trash
areas, roadways, sidewalks, walkways, parkways, driveways, landscaped areas,
striping, bumpers, irrigation systems, Common Area lighting facilities, fences
and gates, elevators, roofs, and exterior walls, including paint; exterior
signs, awnings, any tenant directories, and fire detection and sprinkler
systems.

 

(ii) The cost of water, gas, electricity and telephone to service the Common
Areas.

 

(iii) Snow, ice and debris removal service, property management and security
services and the costs of any environmental inspections.

 

(iv) Capital improvements, structural repairs and replacements which will be
calculated each year by dividing the estimated cost of such items by the
estimated useful life of such items at a market rate of interest as reasonably
determined by Landlord; capital expenditures (a) in order to conform to changes
subsequent to the date of this Lease in any laws, ordinances, rules, regulations
or orders of any applicable governmental authority, (b) which are intended as a
cost or labor saving device or to effect other economies in the operation of the
Building Complex, or (c) which are reasonably determined by Landlord to be
necessary or appropriate for the operation of the Building Complex, subject to
amortization of such costs at a market rate of interest over the useful life
thereof, as reasonably determined by Landlord.

 

(v) Real Property Taxes to be paid by Landlord for the Building and the Common
Areas under Section 11 hereof.

 

(vi) The cost of the premiums for the insurance policies maintained by Landlord
under Section 9 hereof.

 

(vii) Any deductible portion of an insured loss concerning the Building or the
Common Areas.

 

(viii) Charges for professional management or administration of the Building
Complex.

 

(ix) Any other services to be provided by Landlord that are stated elsewhere in
this Lease to be a Common Area Operating Expense.

 

(b) Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Building or to such other building in the
Building Complex or to the operation, repair and maintenance thereof shall be
allocated entirely to the Building or such other building. However, any Common
Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Landlord to all
buildings in the Building Complex.

 

(c) The inclusion of the improvements, facilities and services set forth in
Section 4.2(a) shall not be deemed to impose an obligation upon Landlord to
either have said improvements or facilities or to provide those services unless
Landlord has agreed elsewhere in this Lease to provide the same or some of them.

 

 



(d) Tenant’s Share of Common Area Operating Expenses shall be payable by Tenant
within ten (10) days after a reasonably detailed statement of actual expenses is
presented to Tenant by Landlord. At Landlord’s option, however, an amount may be
estimated by Landlord from time to time of Tenant’s Share of annual Common Area
Operating Expenses and the same shall be payable monthly, as Landlord shall
designate, during each calendar year on the same day as the Base Rent is due
hereunder. Landlord shall deliver to Tenant after the expiration of each
calendar year a reasonably detailed statement showing Tenant’s Share of the
actual Common Area Operating Expenses incurred during the preceding year. If
Tenant’s payments under this Section 4.2(d) during said preceding calendar year
exceed Tenant’s Share as indicated on said statement, Tenant shall be credited
the amount of such overpayment against Tenant’s Share of Common Area Operating
Expenses next becoming due. If Tenant’s payments under this Section 4.2(d)
during said preceding year were less than Tenant’s Share as indicated on said
statement, Tenant shall pay to Landlord the amount of the deficiency within ten
(10) days after delivery by Landlord to Tenant of said statement.

 

(e) Tenant’s Pro Rata Share (as defined herein) shall be limited to
non-cumulative increases in Controllable Operating Expenses equal to eight
percent (8%) over the prior year’s Controllable Operating Expenses.
“Controllable Operating Expenses” are defined as all expenses except (i) real
estate taxes and tax protest fees; (ii) property insurance; (iii) utilities;
(iv) Operating Expenses that are not in Landlord’s control.

 

4.3 Tenant’s Share. “Tenant’s Share” of Common Area Operating Expenses shall
mean the percentage set forth in the Basic Provisions as Tenant’s Share of
Common Area Operating Expenses which is the percentage derived by dividing the
approximate square feet of the floor area in the Premises, as initially set
forth in the Basic Provisions, by the approximate square feet of floor area in
the Building Complex. Tenant agrees that the square feet of floor area in the
Premises and/or the Building Complex, the Base Rent and Tenant’s Share of Common
Area Operating Expenses as those terms are defined in the Lease may be
recalculated in the event that the Premises and/or the Building Complex are
remeasured by Landlord at any time during the Term, and it is determined that
the total number of square feet of floor area in the Premises and/or the
Building Complex differs from those set forth herein.

 

5. Security Deposit. Tenant shall deposit with Landlord upon Tenant’s execution
hereof the Security Deposit set forth in Section 1.9 as security for Tenant’s
faithful performance of Tenant’s obligations under this Lease. If Tenant fails
to pay Base Rent or Additional Rent or charges due hereunder, or otherwise is in
default under this Lease, Landlord may use, apply or retain all or any portion
of said Security Deposit for the payment of any amount due Landlord or to
reimburse or compensate Landlord for any liability, cost, expense, loss or
damage (including attorneys’ fees) which Landlord may suffer or incur by reason
thereof. If Landlord uses or applies all or any portion of said Security
Deposit, Tenant shall within ten (10) days after written request therefor
deposit monies with Landlord sufficient to restore said Security Deposit to the
full amount required by this Lease. Landlord shall not be required to keep all
or any part of the Security Deposit separate from its general accounts. Landlord
shall, within sixty (60) days after the expiration of the term hereof and after
Tenant has vacated the Premises, return to Tenant (or, at Landlord’s option, to
the last assignee, if any, of Tenant’s interest herein), that portion of the
Security Deposit not used or applied by Landlord. No part of the Security
Deposit shall be considered to be held in trust, to bear interest or other
increment for its use, or to be prepayment for any monies to be paid by Tenant
under this Lease. Unless Tenant is so notified, (i) Landlord will hold the
Security Deposit and be responsible for its return; and (ii) Tenant may request
return of the Security Deposit by giving Landlord written notice in accordance
with the provisions of the Lease, and Landlord’s manager, if any, agrees that in
the event of a dispute over the ownership of the Security Deposit, the manager
will not wrongfully withhold Landlord’s true name and current mailing address
from Tenant. Landlord may deliver the funds deposited herein by Tenant to the
purchaser of Landlord’s interest in the Premises in the event such interest be
sold, and thereupon, Landlord shall be discharged from further liability with
respect to such deposit. If the claims of Landlord exceed said deposit, Tenant
shall remain liable for the balance of such claims.

 

6. Use.

 

6.1 Permitted Use. Tenant shall use and occupy the Premises only for the
Permitted Use set forth in Section 1.10 and for no other use or purpose without
Landlord’s prior written consent. Tenant shall not use or permit the use of the
Premises in a manner that is unlawful, creates waste or a nuisance, or that
disturbs owners and/or occupants of, or causes damage to the Premises or
neighboring premises or properties.

 

 

7. Hazardous Substances.

 

7.1 Consent.

 

(a) The term “Hazardous Substance” as used in this Lease shall mean any product,
substance, chemical, material or waste whose presence, nature, quantity and/or
intensity of existence, use, manufacture, disposal, transportation, spill,
release or effect, either by itself or in combination with other materials
expected to be on the Premises, is either: (i) potentially injurious to the
public health, safety or welfare, the environment, or the Premises;
(ii) regulated or monitored by any governmental authority; or (iii) a basis for
potential liability of Landlord to any governmental agency or third party under
any applicable statute or common law theory. Hazardous Substance shall include,
but not be limited to hydrocarbons, petroleum, gasoline, crude oil, any
Hazardous Substance, pollutant, contaminant, waste, by-product or constituent
regulated under any of the Applicable Requirements (as hereinafter defined);
natural gas, natural gas liquids, liquefied natural gas, pesticides regulated
under any of the Applicable Requirements; asbestos and asbestos containing
materials, PCBs and other substances regulated under any of the Applicable
Requirements; raw materials, building components and the product of any
manufacturing or other activities on the Building Complex; source material,
special nuclear material, by-product material and any other radioactive
materials or radioactive wastes, however produced, regulated under the Atomic
Energy Act or the Nuclear Waste Policy Act; chemicals subject to the OSHA Hazard
Communications Standard, 29 C.F.R. § 19.10.1200 et seq.; radon, industrial
process and pollution control wastes, whether or not defined as hazardous within
the meaning of any Applicable Requirements; and any substance which at any time
shall be listed as “hazardous” or “toxic” or regulated under any of the
Applicable Requirements, or any products or by-products thereof.

 

(b) Tenant shall not engage in any activity in or about the Premises, which
constitutes a Reportable Use (as hereinafter defined) of Hazardous Substances
without the express prior written consent of Landlord and compliance in a timely
manner (at Tenant’s sole cost and expense) with all Applicable Requirements (as
defined in Section 7.4). “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank; (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority; and
(iii) the presence in, on or about the Premises of a Hazardous Substance with
respect to which any Applicable Requirements require that a notice be given to
persons entering or occupying the Premises or neighboring properties.
Notwithstanding the foregoing, Tenant may, without Landlord’s prior consent but
upon notice to Landlord and in compliance with all Applicable Requirements, use
any ordinary and customary materials reasonably required to be used by Tenant in
the normal course of the Permitted Use, so long as such use is not a Reportable
Use and does not expose the Premises or neighboring properties to any risk of
contamination or damage or expose Landlord to any liability therefor. In
addition, Landlord may (but without any obligation to do so) condition its
consent to any Reportable Use of any Hazardous Substance by Tenant upon Tenant’s
giving Landlord such additional assurances as Landlord, in its reasonable
discretion, deems necessary to protect itself, the public, the Premises and the
environment against damage, contamination or injury and/or liability therefor
including but not limited to the installation (and, at Landlord’s option,
removal on or before Lease expiration or earlier termination) of reasonably
necessary protective modifications to the Premises (such as concrete
encasements) and/or the deposit of an additional Security Deposit under Section
5.

 

7.2 Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises or the Building, other than as previously consented to by
Landlord, Tenant shall immediately give Landlord written notice thereof,
together with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action, or proceeding given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to, such Hazardous Substance
including but not limited to all such documents as may be involved in any
Reportable Use involving the Premises. Tenant shall not cause or permit any
Hazardous Substance to be spilled or released in, on, under or about the
Premises (including, without limitation, through the plumbing or sanitary sewer
system).

 

 



7.3 Indemnification. Tenant shall indemnify, protect, defend and hold Landlord,
its managers, members, officers, directors, agents, employees, lenders and
ground landlord, if any, and the Premises, harmless from and against any and all
damages, liabilities, judgments, costs, claims, liens, expenses, penalties, loss
of permits and attorneys’ and consultants’ fees arising out of or involving any
Hazardous Substance brought onto the Premises by or for Tenant, its agents,
employees or contractors or by anyone under Tenant’s control. Tenant’s
obligations under this Section 7.3 shall include, but not be limited to, the
effects of any contamination or injury to any person, property or the
environment created or suffered by Tenant, and the cost of investigation
(including consultants’ and attorneys’ fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involved,
and shall survive the expiration or earlier termination of this Lease. No
termination, cancellation or release agreement entered into by Landlord and
Tenant shall release Tenant from its obligations under this Lease with respect
to Hazardous Substances, unless specifically so agreed by Landlord in writing at
the time of such agreement. The indemnification set forth above shall survive
the expiration or termination of this Lease.

 

7.4 Tenant’s Compliance with Requirements. Tenant shall at Tenant’s sole cost
and expense, fully, diligently and in a timely manner, comply with all
“Applicable Requirements,” which term is used in this Lease to mean all laws
including without limitation, all rules, regulations, ordinances, directives,
covenants, easements and restrictions of record, permits, the requirements of
any applicable fire insurance underwriter or rating bureau, and the
recommendations of Landlord’s engineers and/or consultants, relating in any
manner to the Premises (including but not limited to matters pertaining to
(i) industrial hygiene, (ii) environmental conditions on, in, under or about the
Premises, including soil and groundwater conditions; and (iii) the use,
generation, manufacture, production, installation, maintenance, removal,
transportation, storage, spill, or release of any Hazardous Substance), now in
effect or which may hereafter come into effect including, without limitation,
the Clean Air Act, as amended, 42 U.S.C. § 7401 et seq., the Federal Water
Pollution Control Act, as amended, 33 U.S.C. § 1251 et seq.; the Water Quality
Act of 1987, as amended; the Federal Insecticide, Fungicide and Rodenticide Act,
as amended, 7 U.S.C. § 136 et seq.; the Marine Protection, Research and
Sanctuaries Act, as amended, 33 U.S.C. § 1401 et seq.; the National
Environmental Policy Act, as amended, 42 U.S.C. § 4321 et seq.; the Noise
Control Act, as amended, 42 U.S.C. § 4901 et seq.; the Occupational Safety and
Health Act, as amended, 29 U.S.C. § 651 et seq.; the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. § 609 et seq.; the Safe Drinking Water Act,
as amended, 42 U.S.C. § 300(f) et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. § 9601 et seq.;
the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601 et seq.; the
Atomic Energy Act, as amended, 42 U.S.C. § 2011 et seq.; the Nuclear Waste
Policy Act of 1982, as amended, 42 U.S.C. § 10101 et seq.; and state superlien
and environmental cleanup statutes, with implementing regulations and
guidelines. Applicable Requirements shall also include all federal, state,
regional, county, municipal, agency, judicial and other local laws, statutes,
ordinances, regulations, rules and rulings, whether currently in existence or
hereinafter enacted or promulgated, that govern or relate to: (i) the existence,
cleanup and/or remedy of contamination of property; (ii) the protection of the
environment from spilled, deposited or otherwise emplaced contamination;
(iii) the control of Hazardous Substances; or (iv) the use, generation,
discharge, transportation, treatment, removal or recovery of Hazardous
Substances.

 

Tenant shall, within five (5) days after receipt of Landlord’s written request,
provide Landlord with copies of all documents and information, including but not
limited to permits, registrations, manifests, applications, reports and
certificates, evidencing Tenant’s compliance with any Applicable Requirements
specified by Landlord, and shall immediately upon receipt, notify Landlord in
writing (with copies of any documents involved) of any threatened or actual
claim, notice, citation, warning, complaint or report pertaining to or involving
failure by Tenant or the Premises to comply with any Applicable Requirements.

 

7.5 Inspection. Landlord, Landlord’s agents, employees, contractors and
designated representatives, and the holders of any mortgages, deeds of trust or
ground leases on the Premises (“Lenders”) shall have the right to enter the
Premises at any time in the case of an emergency, and otherwise at reasonable
times, for the purpose of inspecting the condition of the Premises and for
verifying compliance by Tenant with this Lease and all Applicable Requirements,
and Landlord shall be entitled to employ experts and/or consultants in
connection therewith to advise Landlord with respect to Tenant’s activities,
including but not limited to Tenant’s installation, operation, use, monitoring,
maintenance, or removal of any Hazardous Substance on or from the Premises. The
costs and expenses of any such inspections shall be paid by the party requesting
same, unless a Default of this Lease by Tenant or a violation of Applicable
Requirements or a contamination, caused or materially contributed to by Tenant,
is found to exist or to be imminent, or unless the inspection is requested or
ordered by a governmental authority as the result of any such existing or
imminent violation or contamination. In such case, Tenant shall upon request
reimburse Landlord or Landlord’s Lender, as the case may be, for the costs and
expenses of such inspections.

 

 

8. Maintenance, Repairs, Utility Installations, Trade Fixtures and Alterations.

 

8.1 By Tenant.

 

(a) Subject to the provisions of Sections 8.2, 10, and 15, Tenant shall, at
Tenant’s sole cost and expense and at all times, keep the Premises and every
part thereof in good order, condition and repair, including, without limiting
the generality of the foregoing, all equipment or facilities specifically
serving the Premises, such as plumbing, heating, air conditioning, ventilating,
electrical lighting facilities, boilers, fired or unfired pressure vessels, fire
hose connections if within the Premises, fixtures, interior walls, interior
surfaces of exterior walls, ceilings, floors, windows, doors serving the
Premises, including overhead doors, dock bumpers, dock pads, dock levelers,
etc., plate glass, and skylights, but excluding any items which are the
responsibility of Landlord pursuant to Section 8.2 below. Tenant, in keeping the
Premises in good order, condition and repair, shall exercise and perform good
maintenance practices. Tenant’s obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and all
improvements thereon or a part thereof in good order, condition and state of
repair. Tenant shall be responsible for trash removal.

 

(b) Tenant shall, at Tenant’s sole cost and expense, procure and maintain a
contract, with copies to Landlord, in customary form and substance for and with
a contractor specializing and experienced in the inspection, maintenance and
service of the heating, air conditioning and ventilation system for the
Premises. The service contract must include all services suggested by the
equipment manufacturer within the operation/maintenance manual and must become
effective within thirty (30) days after the date Tenant takes possession of the
Premises and provide for service on not less than a quarterly basis.
Notwithstanding the foregoing provisions of this Subsection, Landlord reserves
the right, upon notice to Tenant, to procure and maintain the contract for the
heating, air conditioning and ventilating systems, and if Landlord so elects,
Tenant shall reimburse Landlord, upon demand, for the cost thereof.

 

(c) If Tenant fails to perform Tenant’s obligations under this Section 8.1,
Landlord may enter upon the Premises after ten (10) days prior written notice to
Tenant (except in the case of an emergency, in which case no notice shall be
required), perform such obligations on Tenant’s behalf, and put the Premises in
good order, condition and repair. All costs incurred by Landlord shall be paid
by Tenant to Landlord within ten (10) days after written demand.

 

(d) During the term of this Lease, if the HVAC units require repair or
replacement, Tenant’s obligation for any expense related to such
repairs/replacement shall be limited to the first seven hundred fifty ($750.00)
dollars of the total expense per incident and provided Tenant has maintained the
HVAC system in accordance with section 8.1(b), then Landlord shall pay the
remaining sum of such expense after Tenant’s seven hundred fifty ($750.00)
contribution.

 

8.2 By Landlord. Subject to the provisions of Sections 2.2, 4.2, 6, 8.1, 10 and
15, and except for damage caused by any negligent or intentional act or omission
of Tenant, its agents, employees, suppliers or invitees, in which event Tenant
shall repair the damage, Landlord, subject to reimbursement pursuant to Section
4.2, shall keep in good order, condition and repair the foundations, exterior
walls, structural condition of interior bearing walls, exterior roof, fire
sprinkler and/or standpipe and hose (if located in the Common Areas) or other
automatic fire extinguishing systems including fire alarm and/or smoke detection
systems and equipment, fire hydrants, parking lots, walkways, parkways,
driveways, landscaping, fences, signs and utility systems serving the Common
Areas and all parts thereof as well as providing the services for which there is
a Common Area Operating Expense pursuant to Section 4.2. Landlord shall not be
obligated to paint the exterior or interior surfaces of exterior walls nor shall
Landlord be obligated to maintain, repair or replace windows, doors or plate
glass of the Premises. Tenant expressly waives the benefit of any statute now or
hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease because of Landlord’s
failure to keep the Building, Building Complex or Common Areas in good order,
condition and repair.

 

 



8.3 Utility Installations, Trade Fixtures, Alterations.

 

(a) Definitions, Consent Required. The term “Utility Installations” is used in
this Lease to refer to all air lines, power panels, electrical distribution,
security, fire protection systems, communications systems, lighting fixtures,
heating, ventilating and air conditioning equipment, plumbing, and fencing in,
on, or about the Premises. The term “Trade Fixtures” shall mean Tenant’s
machinery and equipment, which can be removed without doing material damage to
the Premises. The term “Alterations” shall mean any modification of the
improvements on the Premises, which are provided by Landlord under the terms of
this Lease, other than Utility Installations or Trade Fixtures. “Tenant-Owned
Alterations and/or Utility Installations” are defined as Alterations and/or
Utility Installations made by Tenant that are not yet owned by Landlord pursuant
to Section 8.4(a). Tenant shall not make nor cause to be made any Alterations or
Utility Installations in, on, under or about the Premises without Landlord’s
prior written consent. Tenant may, however, make non-structural Utility
Installations to the interior of the Premises (excluding the roof) without
Landlord’s consent but upon notice to Landlord, so long as they are not visible
from the outside of the Premises, do not involve puncturing, relocating or
removing the roof or any existing walls or changing or interfering with the fire
sprinkler or fire detection systems and the cumulative cost thereof during the
term of this Lease as extended does not exceed two thousand five hundred dollars
($2,500.00). Notwithstanding any other terms in the Lease, Tenant shall insure
that all Alterations or any other work Tenant may complete on the Premises, and
the Building of which they are a part, are in compliance with all federal, state
and local laws including, but not limited to, the Americans with Disabilities
Act, both at the time of the Commencement Date and throughout the Primary Lease
Term and any extensions thereof.

 

(b) Consent. Any Alterations or Utility Installations that Tenant shall desire
to make and which require the consent of the Landlord shall be presented to
Landlord in written form with detailed plans. All consents given by Landlord,
whether by virtue of Section 8.3(a) or by subsequent specific consent, shall be
deemed conditioned upon: (i) Tenant acquiring all applicable permits required by
governmental authorities; (ii) the furnishing of copies of such permits together
with a copy of the plans and specifications for the Alteration or Utility
Installation to Landlord prior to commencement of the work thereon; and
(iii) the compliance by Tenant with all conditions of said permits in a prompt
and expeditious manner. Any Alterations or Utility Installations by Tenant
during the term of this Lease shall be done in a good and workmanlike manner,
with good and sufficient materials, and be in compliance with all Applicable
Requirements. Tenant shall promptly upon completion thereof furnish Landlord
with as-built plans and specifications therefor. Landlord may, (but without
obligation to do so) condition its consent to any requested Alteration or
Utility Installation that costs two thousand five hundred dollars ($2,500.00) or
more upon Tenant providing Landlord with a payment bond which complies with
Chapter 53 of the Texas Property Code.

 

(c) Lien Protection. Tenant shall give Landlord not less than ten (10) days
notice prior to the commencement of any work in, on, or about the Premises, and
Landlord shall have the right to post notices of non-responsibility in or on the
Premises as provided by law. Tenant shall pay when due all claims for labor or
materials furnished or alleged to have been furnished to or for Tenant at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Tenant shall,
at its sole expense, defend and protect itself, Landlord and the Premises
against any such lien, claim or demand against the leasehold estate or against
the right, title and interest of Landlord in the Premises or under the terms of
this Lease and shall pay and satisfy any adverse judgment that may be rendered
thereon before the enforcement thereof against the Landlord or the Premises. In
the event any such lien is attached to the Premises, the Building, or the
Building Complex, Tenant shall discharge the same of record (by bonding or
otherwise) within ten (10) days after receiving notice thereof. Tenant’s failure
to comply with the provisions of the foregoing sentence shall be deemed a
Default entitling Landlord to exercise all of its remedies therefor without the
requirement of any additional notice or cure period. If Tenant fails to
discharge such lien of record within such ten (10) day period, then in addition
to any other right or remedy of Landlord, Landlord may, but shall not be
obligated to, discharge the same. Any amount paid by Landlord for any of the
aforesaid purposes including, but not limited to, reasonable attorneys’ fees,
shall be paid by Tenant to Landlord upon demand as Additional Rent.

 

 



8.4 Ownership, Removal, Surrender, and Restoration.

 

(a) Ownership. Subject to Landlord’s right to require their removal and to cause
Tenant to become the owner thereof as hereinafter provided in this Section 8.4,
all Alterations and Utility Installations made to the Premises by Tenant shall
be the property of and owned by Tenant, but considered a part of the Premises.
Landlord may, at any time and at its option, elect in writing to Tenant to be
the owner of all or any specified part of the Tenant-Owned Alterations and
Utility Installations. Unless otherwise instructed per Section 8.4(b) hereof,
all Tenant-Owned Alterations and Utility Installations shall, at the expiration
or earlier termination of this Lease, become the property of Landlord and remain
upon the Premises and be surrendered with the Premises by Tenant.

 

(b) Removal. Unless otherwise agreed in writing, Landlord may require that any
or all Tenant-Owned Alterations or Utility Installations be removed by the
expiration or earlier termination of this Lease, notwithstanding that their
installation may have been consented to by Landlord. Landlord may require the
removal at any time of all or any part of any Alterations or Utility
Installations made without the required consent of Landlord.

 

(c) Surrender/Restoration. Tenant shall surrender the Premises by the end of the
last day of the Lease term or any earlier termination date, clean and free of
debris and in good operating order, condition and state of repair, ordinary wear
and tear excepted. Ordinary wear and tear shall not include any damage or
deterioration that would have been prevented by good maintenance practice or by
Tenant performing all of its obligations under this Lease. Except as otherwise
agreed or specified herein, the Premises, as surrendered, shall include the
Alterations and Utility Installations. The obligation of Tenant shall include
the repair of any damage occasioned by the installation, maintenance or removal
of Tenant’s Trade Fixtures, furnishings, equipment, and Tenant-Owned Alterations
and Utility Installations, as well as the removal of any storage tank installed
by or for Tenant, and the removal, replacement, or remediation of any soil,
material or ground water contaminated by Tenant, all as may then be required by
Applicable Requirements and/or good practice. Tenant’s Trade Fixtures shall
remain the property of Tenant and shall be removed by Tenant subject to its
obligation to repair and restore the Premises per this Lease. If Tenant fails to
remove any Trade Fixtures, Alterations and/or Utility Installations upon the
expiration of this Lease, (i) Landlord, at Tenant’s sole cost and expense, may
remove and dispose of the same (and repair any damage occasioned thereby) or
deliver such items to any other place of business of Tenant, or warehouse the
same, and Tenant shall pay the cost of such removal, repair, delivery, or
warehousing within five (5) days after demand from Landlord and (ii) such
failure shall be deemed a holding over by Tenant under Section 26 below until
such failure is rectified by Tenant or Landlord. Tenant’s obligation hereunder
shall survive the expiration or other termination of the Lease.

 

9. Insurance; Indemnity.

 

9.1 Payment of Premiums. The cost of the premiums for the insurance policies
maintained by Landlord under this Section 9 shall be a Common Area Operating
Expense pursuant to Section 4.2 hereof. Premiums for policy periods commencing
prior to, or extending beyond, the term of this Lease shall be prorated to
coincide with the corresponding Commencement Date or Expiration Date.

 

9.2 Liability Insurance.

 

(a) Carried by Tenant. Tenant shall obtain and keep in force during the term of
this Lease a Commercial General Liability policy of insurance protecting Tenant,
Landlord and any Lender(s) whose names have been provided to Tenant in writing
(as additional insured) against claims for bodily injury, personal injury and
property damage based upon, involving or arising out of the ownership, use,
occupancy or maintenance of the Premises and all areas appurtenant thereto. Such
insurance shall be on an occurrence basis providing single limit coverage in an
amount not less than Three Million Dollars ($3,000,000) per occurrence with an
“Additional Insured-Managers or Landlords of Premises” endorsement and contain
the “Amendment at the Pollution Exclusion” endorsement for damage caused by
heat, smoke or fumes from a hostile fire. The policy shall not contain any
intra-insured exclusions as between insured persons or organizations, but shall
include coverage for liability assumed under this Lease as an “insured contract”
for the performance of Tenant’s indemnity obligations under this Lease. The
limits of said insurance required by this Lease or as carried by Tenant shall
not, however, limit the liability of Tenant nor relieve Tenant of any obligation
hereunder. All insurance to be carried by Tenant shall be primary to and not
contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only. In addition, Tenant shall maintain
workers’ compensation insurance as is required by state law.

 

 



(b) Carried By Landlord. Subject to reimbursement of premiums as described in
Section 9.1, Landlord shall maintain liability insurance described in Section
9.2(a) above in amounts reasonably determined by Landlord from time to time, in
addition to and not in lieu of, the insurance required to be maintained by
Tenant. Tenant shall not be named as an additional insured therein.

 

9.3 Property Insurance. Subject to reimbursement of premiums as described in
Section 9.1, Landlord shall maintain ISO-Causes of Loss-Special From Coverage,
above foundation walls, insuring against loss or damage by fire or other
casualty covered by a so-called “all risk”, “multi-peril”, or “special form”
policy, in such amounts, and from companies and on such terms and conditions as
Landlord deems appropriate from time to time. Tenant-Owned Alterations and
Utility Installations, Trade Fixtures and Tenant’s personal property shall be
insured by Tenant pursuant to Section 9.4. Landlord may also obtain and keep in
force during the term of this Lease a policy or policies in the name of
Landlord, with loss payable to Landlord and any Lender(s), insuring the loss of
the full rental and other charges payable by all Tenants of the Building to
Landlord for one year (including all Real Property Taxes, insurance costs, all
Common Area Operating Expenses and any scheduled rental increases). Tenant shall
pay for any increase in the premiums for the property insurance of the Building
and for the Common Areas or other buildings in the Building Complex if said
increase is caused by Tenant’s acts, omissions, use or occupancy of the
Premises.

 

9.4 Tenant’s Property Insurance. Subject to the requirements of Section 9.6,
Tenant at its cost shall either by separate policy or, at Landlord’s option, by
endorsement to a policy already carried, maintain insurance coverage for full
replacement cost on all of Tenant’s personal property, Trade Fixtures and
Tenant-Owned Alterations and Utility Installations in, on, or about the Premises
similar in coverage to that carried by Landlord as the Insuring Party under
Section 9.3. Such insurance shall be full replacement cost coverage with a
deductible not to exceed $1,000 per occurrence. The proceeds from any such
insurance shall be used by Tenant for the replacement of personal property and
the restoration of Trade Fixtures and Tenant-Owned Alterations and Utility
Installations.

 

9.5 Tenant’s Insurance Requirements. Upon request from Landlord, Tenant shall
provide Landlord with written evidence that all insurance required under Section
9 is in force. Insurance required of Tenant under Section 9 shall be in
companies duly licensed to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-V, or such other rating as may be required by a Lender, as set
forth in the most current issue of “Best’s Insurance Guide.” Tenant covenants
and agrees to obtain all other insurance coverages, and endorsements customarily
maintained by companies in the general business and use, or reasonably requested
by Landlord from time to time including, without limitation, business
interruption insurance. Tenant acknowledges that Landlord is not obligated to
maintain any insurance or extended coverage insurance with respect to damage to
any plate glass or other glass located in the Premises. Tenant shall be entitled
to obtain any such insurance for plate glass or other glass located in the
Premises; provided, however, that Tenant shall be obligated to replace any
damaged or broken or plate glass or other glass located in the Premises, whether
or not Tenant has obtained such insurance coverage. Tenant shall not do or
permit to be done anything, which shall invalidate the insurance policies
referred to in this Section 9. Tenant shall cause to be delivered to Landlord,
within seven (7) days before the earlier of the Delivery Date or the
Commencement Date evidence of the existence and amounts of, the insurance
required under Section 9.2(a) and 9.4. No such policy shall be cancelable or
subject to modification except after thirty (30) days prior written notice to
Landlord. Tenant shall at least thirty (30) days prior to the expiration of such
policies, furnish Landlord with evidence of renewals or “insurance binders”
evidencing renewal thereof, or Landlord may order such insurance and charge the
cost thereof to Tenant, which amount shall be payable by Tenant to Landlord upon
demand.

 

 



9.6 Waiver. Tenant and Landlord each hereby release and relieve the other, and
waive their entire right to recover damages (whether in contract or in tort)
against the other, for loss or damage to their property or for any business
interruption or any loss or damage to property arising out of or connected to
Tenant’s use of the Premises to the extent such loss or damage or business
interruption is covered by a standard “all-risk”, multi-peril or special form
policy regardless of whether such insurance is carried or not, or if so carried,
payable to or protects Landlord or Tenant or both, EVEN THOUGH SUCH LOSS OR
DAMAGE OR BUSINESS INTERRUPTION MIGHT HAVE BEEN OCCASIONED BY THE NEGLIGENCE OR
WILLFUL ACTS OR OMISSIONS OF THE LANDLORD OR TENANT OR THEIR RESPECTIVE
EMPLOYEES, AGENTS, CONTRACTORS, TENANTS, SUBTENANTS, LICENCES, ASSIGNEES OR
INVITEES. The effect of such releases and waivers of the right to recover
damages shall not be limited by the amount of insurance carried or required to
be carried or by any deductibles applicable thereto. For the purpose of the
foregoing waiver set forth in this Subsection, the amount of any deductible
applicable to any loss or damage shall be deemed covered by, and recoverable by
the insured under the insurance policy to which such deductible relates.
Landlord and Tenant agree to have their respective insurance companies issuing
property damage insurance waive any right to subrogation that such companies may
have against Landlord or Tenant, as the case may be, so long as the insurance is
not invalidated thereby.

 

9.7 Indemnity. Except for Landlord’s gross negligence or willful misconduct,
Tenant shall indemnify, protect, defend and hold harmless the Premises, Landlord
and its agents, employees, Landlord’s master or ground landlord, members,
partners and Lenders, from and against any and all claims, loss of rents and/or
damages, costs, liens, judgments, penalties, loss of permits, attorneys’ and
consultants’ fees, expenses and/or liabilities arising out of, involving, or in
connection with, the occupancy of the Premises by Tenant, the conduct of
Tenant’s business, any act, omission or neglect of Tenant, its agents,
contractors, employees or invitees, out of any Default or breach by Tenant in
the performance in a timely manner of any obligation on Tenant’s part to be
performed under this Lease, out of any improvements, fixtures or equipment upon
the Premises or any repairs, maintenance or out of alterations to the Premises
made by, through or under Tenant, EVEN IF SUCH LIABILITY AND CLAIMS ARE CAUSED
BY THE NEGLIGENCE OF THE INDEMNIFIED PARTIES. The foregoing shall include, but
not be limited to, the defense or pursuit of any claim or any action or
proceeding involved therein, and whether or not (in the case of claims made
against Landlord) litigated and/or reduced to judgment. In case any action or
proceeding is brought against Landlord by reason of any of the foregoing
matters, Tenant upon notice from Landlord shall defend the same at Tenant’s
expense by counsel reasonably satisfactory to Landlord and Landlord shall
cooperate with Tenant in such defense. Landlord need not have first paid any
such claim in order to be so indemnified. The provisions of this Section shall
survive the expiration or termination of this Lease.

 

9.8 Exemption of Landlord from Liability. Notwithstanding anything to the
contrary contained herein, Landlord’s liability under this Lease shall be
limited to its interest in the Building Complex.

 

10. Damage or Destruction.

 

10.1 Total Damage. If the Premises or the Building shall be so damaged by fire
or other casualty as to render the Premises wholly untenantable and if such
damage shall be so great that a competent architect, in good standing, selected
by Landlord shall certify in writing to Landlord and Tenant within ninety (90)
days of said casualty that the Premises, with the exercise of reasonable
diligence, cannot be made fit for occupancy within one hundred eighty (180)
working days from the happening thereof, then Landlord may within thirty (30)
days after its receipt of such architect’s certification, elect by written
notice to Tenant to terminate the Lease, in which event this Lease shall cease
and terminate from the date which is the thirtieth (30th) day after the date of
Landlord’s termination notice, and Tenant shall thereupon surrender to Landlord
the Premises and all interest therein hereunder and Landlord may reenter and
take possession of the Premises and remove Tenant therefrom. Tenant shall pay
Rent, duly apportioned, up to the time of such fire or other casualty. If,
however, the damage shall be such that said architect shall certify within said
ninety (90) day period that the Premises can be made tenantable within said one
hundred eighty (180) day period or such repairs will exceed such one hundred
eighty (180) day period but Landlord does not timely elect to terminate the
Lease, then, except as hereinafter provided, Landlord shall repair the Premises
to its prior condition, excluding any alterations, improvements, fixtures and
personal property constructed or owned by Tenant, with all reasonable speed.

 

 



10.2 Partial Damage. If the Premises shall be slightly damaged by fire or other
casualty, but not so as to render the same wholly untenantable or to require a
repair period in excess of one hundred eighty (180) days, then, Landlord, after
receiving notice in writing of the occurrence of the casualty, except as
hereafter provided, shall cause the same to be repaired to its prior condition,
excluding any alterations, improvements, fixtures and personal property
constructed or owned by Tenant. If the estimated repair period as established in
accordance with the provisions of Subsection 10.1 above exceeds one hundred
eighty (180) days, then the provisions of Subsection 10.1 shall control
notwithstanding the fact that the Premises are not wholly untenantable.

 



10.3 Building Damage. In case the Building throughout shall be so injured or
damaged, whether by fire or otherwise (though said Premises may not be affected,
or if affected, can be repaired within said one hundred eighty (180) days),
that, within ninety (90) days after the happening of such injury, Landlord shall
decide not to reconstruct or rebuild said Building, then, notwithstanding
anything contained herein to the contrary, upon notice in writing to that effect
given by Landlord to Tenant within said ninety (90) days, Tenant shall pay the
Rent, properly apportioned up to the date of such fire or other casualty, this
Lease shall terminate from the date of delivery of said written notice, and both
parties hereto shall be freed and discharged of all further obligations
hereunder.

 

10.4 Rent Abatement. Provided that the casualty is not the fault of Tenant,
Tenant’s agents, servants, or employees, Tenant’s Base Rent shall abate
commencing on the date of such fire or other casualty and continuing during any
such period of repair and restoration.

 

10.5 Insurance Proceeds. Landlord’s obligation to repair and restore the
Premises provided in this Section 10 is limited to the repair and restoration
that can be accomplished with the proceeds of any property insurance maintained
on the Premises and received by Landlord. The amount of any such insurance
proceeds is subject to any right of any Lender to apply such proceeds to its
secured debt under its mortgage.

 

11. Real Property Taxes.

 

11.1 Payment of Taxes. Landlord shall pay the Real Property Taxes, as defined in
Section 11.2, applicable to the Building Complex, and except as otherwise
provided in Section 11.3, any such amounts shall be included in the calculation
of Common Area Operating Expenses in accordance with the provisions of Section
4.2. Landlord shall have the sole right to contest any Real Property Taxes and
TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED VALUE OF THE BUILDING
COMPLEX OR APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS SET
FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE. Landlord shall credit
Tenant with Tenant’s Share of any abatement, reduction or recovery of any Real
Property Taxes attributable to the Term less Tenant’s Share of all costs and
expenses incurred by Landlord, including attorneys’ fees, in connection with
such abatement, reduction or recovery.

 

11.2 Real Property Tax Definition. As used herein, the term “Real Property
Taxes” shall include any sales, use, or franchise taxes, any form of real estate
tax or assessment, general, special, ordinary or extraordinary, and any license
fee, commercial rental tax, improvement bond or bonds, levy or tax (other than
inheritance, personal income or estate taxes) imposed upon the Building Complex
or upon rent received by Landlord or income from the Building Complex by any
authority having the direct or indirect power to tax, including any city, state
or federal government, or any school, agricultural, sanitary, fire, street,
drainage, or other improvement district thereof, levied against any legal or
equitable interest of Landlord in the Building Complex or any portion thereof,
Landlord’s right to rent or other income therefrom, and/or Landlord’s business
of leasing the Premises. The term “Real Property Taxes” shall also include any
tax, fee, levy, assessment or charge, or any increase therein, imposed by reason
of events occurring, or changes in applicable zoning, municipal, county, state
and federal laws, ordinances and regulations and any covenants or restrictions
of record (collectively, “Applicable Laws”) taking effect, during the term of
this Lease, including but not limited to a change in the ownership of the
Building Complex or in the improvements thereon, the execution of this Lease, or
any modification, amendment or transfer thereof, and whether or not contemplated
by the Parties. In calculating Real Property Taxes for any calendar year, the
Real Property Taxes for any real estate tax year shall be included in the
calculation of Real Property Taxes for such calendar year based upon the number
of days, which such calendar year and tax year have in common.

 

11.3 Additional Improvements. Notwithstanding Section 11.1 hereof, Tenant shall
pay to Landlord at the time Common Area Operating Expenses are payable under
Section 4.2, the entirety of any increase in Real Property Taxes if assessed
solely by reason of Alterations, Trade Fixtures or Utility Installations placed
upon the Premises by Tenant or at Tenant’s request.

 

 



11.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Landlord from the
respective valuations assigned in the assessor’s work sheets or such other
information as may be reasonably available. Landlord’s reasonable determination
thereof, in good faith, shall be conclusive.

 

11.5 Tenant’s Taxes. Tenant shall pay prior to delinquency all taxes assessed
against and levied upon Tenant-Owned Alterations and Utility Installations,
Trade Fixtures, furnishings, equipment and all personal property of Tenant
contained in the Premises or stored within the Building Complex. When possible,
Tenant shall cause its Tenant-Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Landlord. If any of Tenant’s
said property shall be assessed with Landlord’s real property, Tenant shall pay
Landlord the taxes attributable to Tenant’s property within ten (10) days after
receipt of a written statement setting forth the taxes applicable to Tenant’s
property. In addition, Tenant shall pay all taxes, including, without
limitation, workers’ compensation, general license or franchise taxes and rent
taxes, if any, which may be required for the conduct of Tenant’s business.

 

12. Utilities. Tenant shall pay directly for all utilities and services supplied
to the Premises, including but not limited to electricity, telephone, security,
gas and cleaning of the Premises, together with any taxes thereon. If any such
utilities or services are not separately metered to the Premises or separately
billed to the Premises, Tenant shall pay to Landlord a reasonable proportion to
be determined by Landlord of all such charges jointly metered or billed with
other premises in the Building, in the manner and within the time periods set
forth in Section 4.2(d). Landlord shall not be liable for any damage, loss or
expense incurred by Tenant by reason of any interruption, reduction (permanent
or temporary) or failure of any utilities or services for the Premises or the
Building Complex.

 

13. Assignment and Subletting.

 

13.1 Landlord’s Consent Required.

 

(a) Tenant shall not voluntarily or by operation of law assign, transfer,
mortgage or otherwise transfer or encumber (collectively, “assign”) or sublet
all or any part of Tenant’s interest in this Lease or in the Premises without
Landlord’s prior written consent, which consent to a proposed assignment (other
than a mortgage or collateral assignment) or sublease will not unreasonably be
withheld provided that (i) Tenant has complied with the provisions of this
Subsection and Landlord has declined to exercise its rights thereunder; (ii) the
proposed subtenant or assignee is engaged in a business in the Premises which
will be used in a manner which is in keeping with the then standards of the
Building Complex and does not conflict with any exclusive use rights granted to
any other tenant; (iii) the proposed subtenant or assignee has reasonable
financial worth in light of the responsibilities involved and Tenant shall have
provided Landlord with reasonable evidence thereof; (iv) Tenant is not in
default hereunder at the time it makes its request for such consent; (v) the
proposed subtenant or assignee is not a governmental or quasi-governmental
agency; (vi) the proposed subtenant or assignee is not a tenant under or is not
currently negotiating a lease with Landlord in any building owned by Landlord in
the surrounding area (including in the Building Complex); or (vii) the Rent
under such sublease or assignment is not less than the Rent to be paid by Tenant
for such space under the Lease and is not less than eighty-five percent (85%) of
the rental rate then being offered by Landlord for similar space in the Building
Complex. Notwithstanding anything contained in Section 13 to the contrary, in
the event Tenant requests Landlord’s consent to sublet all or a portion of the
Premises or to assign its interest in this Lease, Landlord shall have the right
to (x) consent to such sublease or assignment in its reasonable discretion as
described in the preceding sentences; (y) refuse to grant such consent in
Landlord’s reasonable discretion based upon the criteria described above; or
(z) refuse to grant such consent and terminate this Lease as to the portion of
the Premises with respect to which such consent was requested; provided,
however, if Landlord refuses to grant such consent and elects to terminate the
Lease as to such portion of the Premises, Tenant shall have the right within ten
(10) days after Landlord’s exercise of its right to terminate to withdraw
Tenant’s request for such consent and remain in possession of the Premises under
the terms and conditions hereof. In the event the Lease is terminated as set
forth herein, such termination shall be effective as of the date set forth in a
written notice from Landlord to Tenant, which date shall in no event be more
than thirty (30) days following such notice.

 

 

Tenant hereby agrees that in the event it desires to sublease all or any portion
of the Premises or assign this Lease to any party, in whole or in part, Tenant
shall notify Landlord not less than sixty (60) days prior to the date Tenant
desires to sublease such portion of the Premises or assign this Lease (“Tenant’s
Notice”). Tenant’s Notice shall set forth a description of the Premises to be so
sublet or assigned and the terms and conditions on which Tenant desires to
sublet the Premises or assign this Lease. Landlord shall have forty-five (45)
days following receipt of Tenant’s Notice to exercise Landlord’s rights pursuant
to (x), (y) and (z) above. If Landlord consents to such sublease or assignment,
and if for any reason Tenant is unable to sublet said portion of the Premises or
assign the applicable portion of its interest in this Lease on the terms and
conditions contained in Tenant’s Notice within one hundred and twenty (120) days
following its original notice to Landlord, Tenant agrees to re-offer the
Premises to Landlord in accordance with the provisions hereof prior to
subleasing or assigning the same to any third party. In the event Tenant
requests Landlord’s consent to a transfer, Tenant agrees to pay all of
Landlord’s fees and expenses including attorneys’ fees and costs incurred by
Landlord in connection with its review, approval or disapproval, and/or
preparation of any documentation in connection with any request to assign,
sublease or otherwise transfer Tenant’s interest in this Lease or the Premises.

 

(b) A change in the control of Tenant shall constitute an assignment requiring
Landlord’s consent. The transfer, on a cumulative basis, of twenty-five percent
(25%) or more of the voting control of Tenant, shall constitute a change in
control for this purpose. The foregoing provisions of this Subsection 13.1(b)
shall not apply so long as Tenant is an entity whose outstanding stock is listed
on a nationally recognized security exchange, or if at least eighty percent
(80%) of its voting stock is owned by another entity, the voting stock of which
is so listed.

 

(c) Tenant may assign its entire interest under this Lease or sublet the
Premises (i) to any entity controlling or controlled by or under common control
with Tenant or (ii) to any successor to Tenant by purchase, merger,
consolidation or reorganization (hereinafter, collectively, referred to as
“Permitted Transfer”) without the consent of Landlord, provided: (1) Tenant is
not in default under this Lease; (2) if such proposed transferee is a successor
to Tenant by purchase, said proposed transferee shall acquire all or
substantially all of the stock or assets of Tenant’s business or, if such
proposed transferee is a successor to Tenant by merger, consolidation or
reorganization, the continuing or surviving entity shall own all or
substantially all of the assets of Tenant; (3) with respect to a Permitted
Transfer to a proposed transferee described in clause (ii), such proposed
transferee shall have a net worth which is at least equal to the greater of the
Net Worth of Tenant, as hereinafter defined, at the date of this Lease or the
Net Worth of Tenant as of the day prior to the proposed purchase, merger,
consolidation or reorganization as evidenced to Landlord’s reasonable
satisfaction; and (4) Tenant shall give Landlord written notice at least thirty
(30) days prior to the effective date of the proposed purchase, merger,
consolidation or reorganization. “Net Worth of Tenant” for purposes of this
Lease shall be the net worth of Tenant (excluding any Guarantors) established
under generally accepted accounting principles consistently applied.

 

(d) An assignment or subletting of Tenant’s interest in this Lease without
Landlord’s specific prior written consent shall, at Landlord’s option, be a
Default curable after notice per Section 13.1, or a non-curable Default without
the necessity of any notice and grace period. If Landlord elects to treat such
unconsented assignment or subletting as a non-curable Default, Landlord shall
have the right to either: (i) terminate this Lease, or (ii) upon thirty (30)
days written notice (“Landlord’s Notice”), increase the monthly Base Rent for
the Premises to the greater of the then fair market rental value of the
Premises, as reasonably determined by Landlord, or one hundred ten percent
(110%) of the Base Rent then in effect. Pending determination of the new fair
market rental value, Tenant shall pay the amount set forth in Landlord’s Notice,
with any overpayment credited against the next installment(s) of Base Rent
coming due, and any underpayment for the period retroactively to the effective
date of the adjustment being due and payable immediately upon the determination
thereof. Further, in the event of such Default and rental adjustment, (i) the
purchase price of any option to purchase the Premises held by Tenant shall be
subject to similar adjustment to the then fair market value as reasonably
determined by Landlord (without the Lease being considered an encumbrance or any
deduction for depreciation or obsolescence, and considering the Premises at its
highest and best use and in good condition) or one hundred ten percent (110%) of
the price previously in effect; (ii) any index-oriented rental or price
adjustment formulas contained in this Lease shall be adjusted to require that
the base index be determined with reference to the index applicable to the time
of such adjustment; and (iii) any fixed rental adjustments scheduled during the
remainder of the Lease term shall be increased in the same ratio as the new
rental bears to the Base Rent in effect immediately prior to the adjustment
specified in Landlord’s Notice.

 

 



(e) If a Default under this Lease shall occur while the Premises or any part of
the Premises are assigned, sublet or otherwise transferred, Landlord, in
addition to any other remedies provided for within this Lease or by law, may, at
its option, collect directly from the transferee all Rent or other consideration
becoming due to Tenant under the transfer and apply these monies against any
sums due to Landlord by Tenant; and Tenant authorizes and directs any transferee
to make payments of Rent or other consideration directly to Landlord upon
receipt of written notice from Landlord. No direct collection by Landlord from
any transferee should be construed to constitute a novation or a release of
Tenant or any guarantor of Tenant from further performance of its obligations
contained in this Lease.

 

(f) Tenant’s remedy for any breach of this Section 13.1 by Landlord shall be
limited to compensatory damages and/or injunctive relief.

 

13.2 Terms and Conditions Applicable to Assignment and Subletting.

 

(a) Regardless of Landlord’s consent any assignment or subletting shall not
(i) be effective without the express written assumption by such assignee or
subtenant of the obligations of Tenant under this Lease; (ii) release Tenant of
any obligations hereunder; nor (iii) alter the primary liability of Tenant for
the payment of Base Rent and other sums due Landlord hereunder or for the
performance of any other obligations to be performed by Tenant under this Lease.

 

(b) Landlord may accept any Rent or performance of Tenant’s obligations from any
person other than Tenant pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of any Rent for performance shall constitute a waiver or estoppel of
Landlord’s right to exercise its remedies for the Default or breach by Tenant of
any of the terms, covenants or conditions of this Lease.

 

(c) The consent of Landlord to any assignment or subletting shall not constitute
a consent to any subsequent assignment or subletting by Tenant or to any
subsequent or successive assignment or subletting by the assignee or subtenant.
However Landlord may consent to subsequent sublettings and assignments of the
sublease or any amendments or modifications thereto without notifying Tenant or
anyone else liable under this Lease or the sublease and without obtaining their
consent, and such action shall not relieve such persons from liability under
this Lease or the sublease.

 

(d) In the event of any Default of Tenant’s obligations under this Lease,
Landlord may proceed directly against Tenant, any Guarantors or anyone else
responsible for the performance of the Tenant’s obligations under this Lease,
including any subtenant, without first exhausting Landlord’s remedies against
any other person or entity responsible therefor to Landlord, or any security
held by Landlord.

 

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Landlord’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or subtenant, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a non-refundable
deposit of One Thousand Dollars ($1,000.00) or ten percent (10%) of the monthly
Base Rent applicable to the portion of the Premises which is the subject of the
proposed assignment or sublease, whichever is greater, as reasonable
consideration for Landlord’s considering and processing the request for consent.
Tenant agrees to provide Landlord with such other or additional information
and/or documentation as may be reasonably requested by Landlord.

 

(f) Any assignee of, or subtenant under this Lease shall, by reason of accepting
such assignment or entering into such sublease, be deemed for the benefit of
Landlord, to have assumed and agreed to conform and comply with each and every
term, covenant, condition and obligation herein to be observed or performed by
Tenant during the term of said assignment or sublease, other than such
obligations as are contrary to or inconsistent with provisions of an assignment
or sublease to which Landlord has specifically consented in writing.

 

(g) Landlord, as a condition to giving its consent to any assignment or
subletting, may require that the amount and adjustment schedule of the Rent
payable under this Lease be adjusted to what is then the market value and/or
adjustment schedule for property similar to the Premises as then constituted, as
determined by Landlord.

 

 



(h) If Tenant collects any rental or other amounts from a subtenant or assignee
in excess of the Base Rent and Tenant’s Share of Common Area Operating Expenses,
Tenant shall pay the Landlord, as and when Tenant receives the same, all such
excess amounts received by Tenant less any improvements, brokers’ fees,
advertising expenses or other concessions to the extent all of the above are
actually paid for by Tenant in the procurement of a subtenant or assignee.

 

13.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Tenant of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

 

(a) Tenant hereby assigns and transfers to Landlord all of Tenant’s interest in
all rentals and income arising from any sublease of all or a portion of the
Premises heretofore or hereafter made by Tenant, and Landlord may collect such
rent and income and apply same toward Tenant’s obligations under the Lease;
provided, however, that until a Default (as defined in Section 14.1) shall occur
in the performance of Tenant’s obligations under this Lease, Tenant may, except
as otherwise may be provided in this Lease, receive, collect and enjoy the rents
accruing under such sublease. Landlord shall not, by reason of the foregoing
provision except as otherwise provided in this Lease, receive, collect and enjoy
the rents accruing under such sublease. Landlord shall not, by reason of the
foregoing provision or any other assignment of such sublease to Landlord, nor by
reason of the collection of the rents from a subtenant, be deemed liable to the
subtenant for any failure of Tenant to perform and comply with any of Tenant’s
obligations to such sublease under such Sublease. Tenant hereby irrevocably
authorizes and directs any such sublease, upon receipt of a written notice from
Landlord stating that a Default exists in the performance of Tenant’s
obligations under this Lease to pay to Landlord the rents and other charges due
and to become due under the sublease. Subtenant shall rely upon any such
statement and request from Landlord and shall pay such rents and other charges
to Landlord without any obligation or right to inquire as to whether such
Default exists and notwithstanding any notice from or claim from Tenant to the
contrary, Tenant shall have no right or claim against such subtenant, or, until
the Default has been cured, against Landlord, for any such rents and other
charges so paid by said subtenant to Landlord.

 

(b) In the event of a Default by Tenant in the performances of its obligations
under this Lease, Landlord, at its option and without any obligation to do so,
may require any subtenant to attorn to Landlord, in which event Landlord shall
undertake the obligations of the sublandlord under such sublease from the time
of the exercise of said option to the expiration of such subleases; provided,
however, Landlord shall not be liable for any prepaid rents or security deposit
paid by such subtenant to such sublandlord or for any other prior defaults or
breaches of such sublandlord under such sublease.

 

(c) Any matter or thing requiring the consent of the sublandlord under a
sublease shall also require the consent of Landlord herein.

 



(d) No subtenant under a sublease approved by Landlord shall further assign or
sublet all or any part of the Premises without Landlord’s prior written consent,
which may be granted or denied in Landlord’s sole discretion.

 

14. Default; Remedies.

 

14.1 Default. A “Default” by Tenant is defined as a failure by Tenant to
observe, comply with or perform any of the terms, covenants, conditions or rules
applicable to Tenant under this Lease. Each one of the following shall be an
event of Default:

 

(a) The vacating of the Premises without the intention to reoccupy same, or the
abandonment of the Premises.

 

(b) The failure by Tenant to make any payment of Base Rent, Tenant’s Share of
Common Area Operating Expenses, or Additional Rent payment required to be made
by Tenant hereunder as and when due.

 

 



(c) The failure by Tenant to provide Landlord with reasonable evidence of
insurance or surety bond required under this Lease as and when due.

 

(d) The failure of Tenant to fulfill any obligation under this Lease which
endangers or threatens life or property, where such failure continues for a
period of three (3) days following written notice thereof by or on behalf of
Landlord to Tenant.

 

(e) Except as expressly otherwise provided in this Lease, the failure by Tenant
to provide Landlord with reasonable written evidence (in duly executed original
form, if applicable) of (i) compliance with Applicable Requirements per Section
7.4; (ii) the inspection, maintenance and service contracts required by Section
8.1(b); (iii) the rescission of an unauthorized assignment or subletting per
Section 13; (iv) a tenancy statement per Sections 17 or 36; (v) the
subordination or non-subordination of this Lease per Section 30; (vi) the
guaranty of the performance of Tenant’s obligations under this Lease if required
under Sections 1.11 and 36; (vii) the execution of any document requested under
Section 40 (easements); or (viii) any other documentation or information which
Landlord may reasonably require of Tenant under the terms of this Lease, where
any such failure continues for a period of ten (10) days following written
notice by or on behalf of Landlord to Tenant, except that failure to deliver a
tenancy statement shall be governed by the terms of Sections 17 or 36 without
any additional notice being required by Landlord.

 

(f) A Default by Tenant as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Section 38 hereof that are to be
observed, complied with or performed by Tenant, other than those described in
Subsections 14.1(a), (b), (c), (d) or (e) above, where such Default continues
for a period of thirty (30) days after written notice thereof by or on behalf of
Landlord to Tenant; provided, however, that if the nature of Tenant’s Default is
such that more than thirty (30) days are reasonably required for its cure, then
it shall not be deemed to be a Default by Tenant if Tenant commences such cure
within said thirty (30) day period and thereafter diligently prosecutes such
cure to completion.

 

(g) The occurrence of any of the following events: (i) the making by Tenant of
any general arrangement or assignment for the benefit of creditors;
(ii) Tenant’s becoming a “debtor” as defined in 11 U.S. Code Section 101 or any
successor statute thereto (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (iii) the appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; provided, however, in the
event that any provision of this Subsection 14.1(g) is contrary to any
applicable law, such provision shall be of no force or effect, and shall not
affect the validity of the remaining provisions.

 

(h) The discovery by Landlord that any financial statement of Tenant or of any
Guarantor, given to Landlord by Tenant or any Guarantor, was materially false.

 

(i) If the performance of Tenant’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor; (ii) the termination of a Guarantor’s liability
with respect to the Lease other than in accordance with the terms of such
guaranty; (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing; (iv) a Guarantor’s refusal to honor the guaranty; or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory breach basis, and Tenant’s
failure within sixty (60) days following written notice by or on behalf of
Landlord to Tenant of any such event, to provide Landlord with written
alternative assurances of security, which, when coupled with the then existing
resources of Tenant, equals or exceeds the combined financial resources of
Tenant and the Guarantors that existed at the time of execution of this Lease.

 

14.2 Remedies.

 

(a) If any one or more event of Default shall happen, then Landlord shall have
the right at Landlord’s election, then or at any time thereafter, either:

 

 



(1) Without demand or notice, to reenter and take possession of the Premises or
any part thereof and repossess the same as of Landlord’s former estate and expel
Tenant and those claiming possession through or under Tenant and remove the
effects of both or either, without being deemed guilty of any manner of trespass
and without prejudice to any remedies for arrears of rent or preceding breach of
covenants or conditions. Should Landlord elect to reenter, as provided in this
subparagraph (1), or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may, from
time to time, without terminating this Lease, relet the Premises or any part
thereof, either alone or in conjunction with other portions of the Building of
which the Premises are a part, in Landlord’s or Tenant’s name but for the
account of Tenant, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the term of this
Lease) and on such conditions and upon such other terms (which may include
concessions of free rent and alteration and repair of the Premises) as Landlord,
in its absolute discretion, may determine and Landlord may collect and receive
the rents therefor. Landlord shall in no way be responsible or liable for any
failure to relet the Premises, or any part thereof, or for any failure to
collect any rent due upon such reletting; provided, however, Landlord shall use
reasonable efforts to relet the Premises. No such reentry or taking possession
of the Premises by Landlord shall be construed as an election on Landlord’s part
to terminate this Lease unless a written notice of such intention be given to
Tenant. No notice from Landlord hereunder or under a forcible entry and detainer
statute or similar law shall constitute an election by Landlord to terminate
this Lease unless such notice specifically so states. Landlord reserves the
right following any such reentry and/or reletting to exercise its right to
terminate this Lease by giving Tenant such written notice, in which event the
Lease will terminate as specified in said notice.

 

In order to regain possession of the Premises and to deny Tenant access thereto,
Landlord or its agent may, at the expense and liability of the Tenant, alter or
change any or all locks or other security devices controlling access to the
Premises without posting or giving notice of any kind to Tenant and Landlord
shall have no obligation to provide Tenant a key to new locks installed in the
Premises or grant Tenant access to the Premises. Tenant shall not be entitled to
recover possession of the Premises, terminate this Lease, or recover any actual,
incidental, consequential, punitive, statutory or other damages or award of
attorneys’ fees, by reason of Landlord’s alteration or change of any lock or
other security device and the resulting exclusion from the Premises of the
Tenant or Tenant’s agents, servants, employees, customers, licensees, invitees
or any other persons from the Premises. Landlord may, without notice, remove and
either dispose of or store, at Tenant’s expense, any property belonging to
Tenant that remains in the Premises after Landlord has regained possession
thereof. Tenant acknowledges that the provisions of this subparagraph of this
Lease supersede the Texas Property Code and Tenant further warrants and
represents that it hereby knowingly waives any rights it may have thereunder.
TENANT EXPRESSLY WAIVES THE SERVICE OF ANY STATUTORY DEMAND OR NOTICE WHICH IS A
PREREQUISITE TO LANDLORD’S COMMENCEMENT OF EVICTION PROCEEDINGS AGAINST TENANT,
INCLUDING THE DEMANDS AND NOTICES SPECIFIED IN ANY APPLICABLE STATE STATUTE OR
CASE LAW. TENANT KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY IN
ANY LAWSUIT BROUGHT BY LANDLORD TO RECOVER POSSESSION OF THE PREMISES FOLLOWING
LANDLORD’S TERMINATION OF THIS LEASE OR THE RIGHT OF TENANT TO POSSESSION OF THE
PREMISES PURSUANT TO THE TERMS OF THIS LEASE AND ON ANY CLAIM FOR DELINQUENT
RENT WHICH LANDLORD MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION. LANDLORD IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER.

 

(2) If Landlord elects to take possession of the Premises as provided in this
subparagraph (1) without terminating the Lease, Tenant shall pay to Landlord
(i) the Rent and other sums as herein provided, which would be payable hereunder
if such repossession had not occurred, less (ii) the net proceeds, if any, of
any reletting of the Premises after deducting all of Landlord’s expenses
incurred in connection with such reletting, including, but without limitation,
all repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
expenses of employees, alteration, remodeling, and repair costs and expenses of
preparation for such reletting. If, in connection with any reletting, the new
lease term extends beyond the existing term or the premises covered thereby
include other premises not part of the Premises, a fair apportionment of the
rent received from such reletting and the expenses incurred in connection
therewith, as provided aforesaid, will be made in determining the net proceeds
received from such reletting. In addition, in determining the net proceeds from
such reletting, any rent concessions will be apportioned over the term of the
new lease. Tenant shall pay such amounts to Landlord monthly on the days on
which the Rent and all other amounts owing hereunder would have been payable if
possession had not been retaken and Landlord shall be entitled to receive the
same from Tenant on each such day; or

 

 



(3) To terminate this Lease by giving to Tenant notice of Landlord’s election to
do so, in which event Tenant’s right to possession of the Premises shall cease
and the Lease shall thereupon be terminated on the date specified in such
notice. In the event this Lease is terminated pursuant to the provisions of this
subparagraph (3), Landlord shall be entitled to recover from Tenant all Rent
accrued and unpaid for the period up to and including such termination date, as
well as all other additional sums payable by Tenant, or for which Tenant is
liable or for which Tenant has agreed to indemnify Landlord, which may be then
owing and unpaid, and all reasonable costs and expenses, including court costs
and reasonable attorneys’ fees incurred by Landlord in the enforcement of its
rights and remedies hereunder. In addition, Landlord shall be entitled to
recover as damages for loss of the bargain and not as a penalty (x) the
unamortized portion of any concessions offered by Landlord to Tenant in
connection with this Lease, including without limitation Landlord’s contribution
to the cost of tenant improvements, if any, installed by either Landlord or
Tenant pursuant to this Lease or any work letter in connection with this Lease,
(y) the aggregate sum which at the time of such termination represents the
excess, if any, of the present value of the aggregate Rent which would have been
payable after the termination date had this Lease not been terminated,
including, without limitation, the amount projected by Landlord to represent
Additional Rent for the remainder of the term, over the then present value of
the then aggregate Reasonable Rental Value, as hereinafter defined, of the
Premises, such present worth to be computed in each case on the basis of a ten
percent (10%) per annum discount from the respective dates upon which such Rent
would have been payable hereunder had this Lease not been terminated, and (z)
any damages in addition thereto, including without limitation reletting
expenses, alterations and repair costs, brokerage commissions and reasonable
attorneys’ fees and court costs, which Landlord sustains as a result of the
breach of any of the covenants of this Lease other than for the payment of Rent.
It is agreed that the “Reasonable Rental Value” shall be the amount of rental
which Landlord can obtain as rent for the remaining balance of the term.

 

(4) In the event of a Default, Landlord may, at Landlord’s option, but without
obligation to do so, and without releasing Tenant from any obligations under
this Lease, make any payment or take any action as Landlord may deem necessary
or desirable to cure any such Default in such manner and to such extent as
Landlord may deem necessary or desirable. Landlord may do so without demand on,
or written notice to, Tenant and without giving Tenant an opportunity to cure
such Default. Tenant covenants and agrees to pay to Landlord, within (10) days
after demand, all advances, costs and expenses of Landlord in connection with
the making of any such payment or the taking of any such action including,
without limitation, (a) a charge in the amount of fifteen percent (15%) of such
advances, costs and expenses payable to Landlord to compensate for the
administrative overhead attributable to such action, (b) reasonable attorneys’
fees, and (c) interest as hereinafter provided from the date of payment of any
such advances, costs and expenses by Landlord.

 

(b) Suit or suits for the recovery of the Rent and other amounts and damages set
forth hereinabove may be brought by Landlord, from time to time, at Landlord’s
election, and nothing herein shall be deemed to require Landlord to await the
date whereon this Lease or the term hereof would have expired had there been no
such default by Tenant or no such termination, as the case may be. Each right
and remedy provided for in this Lease shall be cumulative and shall be in
addition to every other right or remedy provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise, including,
but not limited to, suits for injunctive relief and specific performance. The
exercise or beginning of the exercise by Landlord of any one or more of the
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or otherwise shall not preclude the simultaneous
or later exercise by Landlord of any or all other rights or remedies provided
for in this Lease or now or hereafter existing at law or in equity or by statute
or otherwise. All such rights and remedies shall be considered cumulative and
non-exclusive. All costs incurred by Landlord in connection with collecting any
Rent or other amount and damages owing by Tenant pursuant to the provisions of
this Lease, or to enforce any provision of this Lease, shall also be recoverable
by Landlord from Tenant. Further, if an action is brought pursuant to the terms
and provisions of the Lease, the prevailing party in such action shall be
entitled to recover from the other party any and all reasonable attorneys’ fees
and costs incurred by such prevailing party in connection with such action.

 

 



(c) No failure by Landlord to insist upon the strict performance of any
agreement, term, covenant or condition hereof or to exercise any right or remedy
consequent upon a Default thereof and no acceptance of full or partial Rent
during the continuance of any such Default shall constitute a waiver of any such
Default or of such agreement, term, covenant, or condition. The subsequent
acceptance of Rent, which would include Common Area Operating Expenses and
Additional Rent due under this Lease, shall not be deemed to be a waiver of any
preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular amount so accepted
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such amount. No agreement, term, covenant, or condition hereof to
be performed or complied with by Tenant and no Default thereof shall be waived,
altered, or modified, except by written instrument executed by Landlord. No
waiver of any Default shall affect or alter this Lease but each and every
agreement, term, covenant, and condition hereof shall continue in full force and
effect with respect to any other then existing or subsequent Default thereof.
Notwithstanding any termination of this Lease, the same shall continue in force
and effect as to any provisions, which require observance or performance by
Landlord or Tenant subsequent to such termination.

 

(d) [Intentionally Omitted]

 

(e) In the event of a Default, Landlord may, at Landlord’s option, but without
obligation to do so, and without releasing Tenant from any obligations under
this Lease, make any payment or take any action as Landlord may deem necessary
or desirable to cure any such Default in such manner and to such extent as
Landlord may deem necessary or desirable. Landlord may do so without demand on,
or written notice to, Tenant and without giving Tenant an opportunity to cure
such Default. Tenant covenants and agrees to pay to Landlord, within ten (10)
days after demand, all advances, costs and expenses of Landlord in connection
with the making of any such payment or the taking of any such action including,
without limitation, (a) a charge in the amount of fifteen percent (15%) of such
advances, costs and expenses payable to Landlord to compensate for the
administrative overhead attributable to such action, (b) reasonable attorneys’
fees, and (c) interest as hereinafter provided from the date of payment of any
such advances, costs and expenses by Landlord.

 

(f) Nothing contained in this Section 14 shall limit or prejudice the right of
Landlord to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization, or dissolution proceeding an amount
equal to the maximum allowed by any statute or rule of law governing such a
proceeding and in effect at the time when such damages are to be proved, whether
or not such amount be greater, equal to, or less than the amounts recoverable,
either as damages or Rent, referred to in any of the preceding provisions of
this Section. Notwithstanding anything contained in this Section to the
contrary, any such proceeding or action involving bankruptcy, insolvency,
reorganization, arrangement, assignment for the benefit of creditors, or
appointment of a receiver or trustee, as set forth above, shall be considered to
be an event of Default only when such proceeding, action, or remedy shall be
taken or brought by or against the then holder of the leasehold estate under
this Lease.

 

(g) In addition to the foregoing rights and remedies, Landlord may pursue any
other remedy now or hereafter available to Landlord under the laws or judicial
decisions of the state wherein the Premises are located.

 

(h) The expiration or termination of this Lease and/or the termination of
Tenant’s right to possession shall not relieve Tenant from liability under any
indemnity provisions of this Lease as to matters occurring or accruing during
the term hereof or by reason of Tenant’s occupancy of the Premises.

 

 



(i) Landlord shall use commercially reasonable efforts to mitigate any damages
resulting from a Default by Tenant under this Lease. Landlord’s obligation to
mitigate damages after a Default by Tenant under this Lease shall be satisfied
in full if Landlord undertakes to lease the Premises to another tenant (a
“Substitute Tenant”) in accordance with the following criteria: (1) Landlord
shall have no obligation to solicit or entertain negotiations with any other
prospective tenants for the Premises until Landlord obtains full and complete
possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant; (2)
Landlord shall not be obligated to lease or show the Premises, on a priority
basis, or offer the Premises to a prospective tenant when other premises in the
Building Complex suitable for that prospective tenant’s use are (or soon will
be) available; (3) Landlord shall not be obligated to lease the Premises to a
Substitute Tenant for a rent less than the current fair market rent then
prevailing for similar uses in comparable buildings in the same market area as
the Building, nor shall Landlord be obligated to enter into a new lease under
other terms and conditions that are unacceptable to Landlord under Landlord’s
then current leasing policies for comparable space in the Building Complex; (4)
Landlord shall not be obligated to enter into a lease with a Substitute Tenant
whose use would: (x) violate any restriction, covenant, or requirement contained
in the lease of another tenant of the Building Complex; (y) adversely affect the
reputation of the Building Complex; or (z) be incompatible with the operation of
the Building Complex; and (5) Landlord shall not be obligated to enter into a
lease with any proposed Substitute Tenant which does not have, in Landlord’s
reasonable opinion, sufficient financial resources to operate the Premises in a
first class manner and to fulfill all of the obligations in connection with the
lease thereof as and when the same become due.

 

14.3 Inducement Recapture in Event of Default. Any agreement by Landlord for
free or abated Rent applicable to the Premises, or for the giving or paying by
Landlord to or for Tenant of any cash or other bonus, inducement or
consideration for Tenant’s entering into this Lease, all of which concessions
are hereinafter referred to as “Inducement Provisions” shall be deemed
conditioned upon Tenant’s full and faithful performance of all of the terms,
covenants and conditions of this Lease to be performed or observed by Tenant
during the term hereof as the same may be extended upon the occurrence of a
Default (as defined in Section 14.1) of this Lease by Tenant, any such
Inducement Provision shall automatically be deemed deleted from this Lease and
of no further force or effect and any Rent including any other charge, bonus,
inducement or consideration theretofore abated, given or paid by Landlord under
such an Inducement Provision shall be immediately due and payable by Tenant to
Landlord, and recoverable by Landlord, as Additional Rent due under this Lease,
notwithstanding any subsequent cure of said Default by Tenant. The acceptance by
Landlord of Rent or the cure of the Default which initiated the operation of
this Section 14.3 shall not be deemed a waiver by Landlord of the provisions of
this Section 14.3 unless specifically so stated in writing by Landlord at the
time of such acceptance.

 

14.4 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent due hereunder will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges, which may be imposed upon Landlord by
the terms of any ground lease, mortgage or deed of trust covering the Premises.
Accordingly, if any installment of Rent or other sum due from Tenant shall not
be received by Landlord or Landlord’s designee when due, then, without any
requirement for notice to Tenant, Tenant shall pay to Landlord a late charge
equal to six percent (6%) of such overdue amount; provided that Tenant will not
incur a late charge with respect to the first two (2) late payments in any
calendar year if Tenant pays such overdue amount within five (5) days after the
date such payments were due. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant. Acceptance of such late charge by Landlord
shall in no event constitute a waiver of Tenant’s Default with respect to such
overdue amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected for three (3) consecutive installments of
Base Rent, then notwithstanding Section 4.1 or any other provision of this Lease
to the contrary, Base Rent shall, at Landlord’s option, become due and payable
quarterly in advance.

 

 



14.5 Default by Landlord. Landlord shall not be deemed in default of this Lease
unless Landlord fails within a reasonable time to perform an obligation required
to be performed by Landlord. For purposes of this Section 14.5, a reasonable
time shall in no event be less than thirty (30) days after receipt by Landlord,
and by any Lender(s) whose name and address shall have been furnished to Tenant
in writing for such purpose, of written notice specifying wherein such
obligation of Landlord has not been performed; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days after
such notice are reasonably required for its performance, then Landlord shall not
be in breach of this Lease if performance is commenced within such thirty (30)
day period and thereafter diligently pursued to completion. In the event of any
actual or alleged failure, breach or default hereunder by Landlord, Tenant’s
sole and exclusive remedy will be against Landlord’s interest in the Building
Complex, and Landlord, its directors, officers, members, employees, consultants,
independent contractors, agents, and any partner of Landlord will not be sued,
be subject to service of process, or have a judgment obtained against him in
connection with any alleged breach or default, and no writ of execution will be
levied against the assets of any partner, member, shareholder or officer of
Landlord. These covenants and agreements are enforceable by Landlord and also by
any partner, member, shareholder or officer of Landlord. Tenant agrees and
understands that it shall have no right to offset any payment of Rent in the
event of default by Landlord.

 

15. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession whichever first occurs. If more than ten percent (10%) of the floor
area of the Premises or more than twenty-five percent (25%) of the portion of
the Common Areas designated for Tenant’s parking is taken by condemnation,
Tenant may, at Tenant’s option, to be exercised in writing within ten (10) days
after Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Tenant does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in the same proportion as the rentable floor area of the Premises taken
bears to the total rentable floor area of the Premises. No reduction of Base
Rent shall occur if the condemnation does not apply to any portion of the
Premises. Any award for the taking of all or any part of the Premises under the
power of eminent domain or any payment made under threat of the exercise of such
power shall be the property of Landlord, whether such award shall be made as
compensation for diminution of value of the leasehold or for the taking of the
fee, or as severance damages; provided, however, that Tenant shall be entitled
to any compensation, separately awarded to Tenant for Tenant’s relocation
expenses and/or loss of Tenant’s Trade Fixtures.

 

16. Brokers. Tenant and Landlord each represent and warrant to the other that
(i) it has had no dealings with any person, firm, broker or finder other than
Rick Medinis, who acted as Landlord’s agent, and Tyson Erwin, who acted as
Tenant’s agent, in connection with the negotiation of this Lease and/or the
consummation of the transaction contemplated hereby; and (ii) no broker or other
person, firm or entity other than said named broker(s) is entitled to any
commission or finder’s fee in connection with said transaction. Tenant and
Landlord do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying party, including any costs,
expenses, and/or attorneys’ fees reasonably incurred with respect thereto.

 

17. Statements.

 

17.1 Estoppel. Tenant agrees to furnish, from time to time, within fifteen (15)
working days after receipt of a request from Landlord or Landlord’s mortgagee, a
statement certifying, if applicable, the following: Tenant is in possession of
the Premises; the Premises are acceptable; the Lease is in full force and
effect; the Lease is unmodified; Tenant claims no present charge, lien, or claim
of offset against Rent; the Rent is paid for the current month, but is not
prepaid for more than one month and will not be prepaid for more than one month
in advance; there is no existing default by reason of some act or omission by
Landlord; and such other matters as may be reasonably required by Landlord or
Landlord’s mortgagee. Tenant’s failure to deliver such statement shall be deemed
to establish conclusively that this Lease is in full force and effect except as
declared by Landlord, that Landlord is not in default of any of its obligations
under this Lease and that Landlord has not received more than one month’s Rent
in advance. In addition, Tenant’s failure to timely deliver such statement
within the time set forth above shall be deemed an event of Default. Any notice
and cure provisions set forth in any other part of this Lease shall not apply to
a default of this Section 17.1.

 

 

17.2 Financial Statement. If Landlord desires to finance, refinance, or sell the
Premises or the Building, or any part thereof, Tenant and all Guarantors shall
deliver to any potential lender or purchaser designated by Landlord such
financial statements of Tenant and such Guarantors as may be reasonably required
by such lender or purchaser, including but not limited to Tenant’s financial
statements for the past three (3) years. All such financial statements shall be
received by Landlord and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

 

18. Landlord’s Liability. The term “Landlord” as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises. In the
event of a transfer of Landlord’s title or interest in the Premises or in this
Lease, Landlord shall deliver to the transferee or assignee (in cash or by
credit) any unused Security Deposit held by Landlord at the time of such
transfer or assignment. Upon such transfer or assignment and delivery of the
Security Deposit, as aforesaid, the prior Landlord shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Landlord. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Landlord shall
be binding only upon the Landlord as hereinabove defined. TENANT HEREBY WAIVES
ITS STATUTORY LIEN UNDER SECTION 91.004 OF THE TEXAS PROPERTY CODE.

 

19. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

 

20. Interest on Past-Due Obligations. Any monetary payment due Landlord
hereunder, other than late charges, not received by Landlord within ten (10)
days following the date on which it was due, shall, in addition to the potential
late charge provided for in Section 14.4, bear interest from the date due at the
lower of eighteen percent (18%) per annum, or the highest rate of interest from
time-to-time permitted under applicable federal and state law.

 

21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the parties under this Lease.

 

22. No Prior or other Agreements. The Lease, together with its Exhibits and such
Rules and Regulations presently in effect attached hereto as Exhibit C, comprise
the entire agreement between te parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective.

 

23. Notices.

 

23.1 Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand or by messenger or courier
service) or may be sent by certified or registered mail or by a nationally
recognized overnight delivery service, with postage prepaid, or by facsimile
transmission during normal business hours, to the party who is to receive such
notice at the address noted adjacent to each party’s respective signature on
this Lease. Either party may by written notice to the other specify a different
address for notice purposes, except that upon Tenant’s taking possession of the
Premises, the Premises shall constitute Tenant’s address for the purpose of
mailing or delivering notices to Tenant. A copy of all notices required or
permitted to be given to Landlord hereunder shall be concurrently transmitted to
such party or parties at such addresses as Landlord may from time to time
hereafter designate by written notice to Tenant.

 

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given forty-eight (48) hours after the same
is addressed as required herein and mailed with postage prepaid. Notices
delivered by a nationally recognized overnight delivery service shall be deemed
given upon either actual delivery or as of the date of first attempted delivery.
If any notice is transmitted by facsimile transmission or similar means, the
same shall be deemed served or delivered upon telephone or facsimile
confirmation of receipt of the transmission thereof, provided a copy is also
delivered via delivery of mail. If notice is received on a Saturday or a Sunday
or a legal holiday, it shall be deemed received on the next business day.

 

 

24. Waivers. No waiver by Landlord of the Default of any term, covenant or
condition hereof by Tenant, shall be deemed a waiver of any other covenant or
condition hereof or of any subsequent Default by Tenant of the same of any other
term, covenant or condition hereof. Landlord’s consent to or approval of any
such act shall not be deemed to render unnecessary the obtaining of Landlord’s
consent to or approval or any subsequent or similar act by Tenant or be
construed as the basis of an estoppel to enforce the provision or provisions of
this Lease requiring such consent. Regardless of Landlord’s knowledge of a
Default at the time of accepting Rent, the acceptance of Rent by Landlord shall
not be a waiver of any Default by Landlord of any provision hereof. Any payment
given Landlord by Tenant may be accepted by Landlord on account of moneys or
damages due Landlord, notwithstanding any qualifying statements or conditions
made by Tenant in connection therewith, which such statements and/or conditions
shall be of no force or effect whatsoever unless specifically agreed to in
writing by Landlord at or before the time of deposit of such payment.

 

25. Recording. Tenant shall not, without the prior written consent of Landlord
which may be withheld in Landlord’s sole and absolute discretion, record a short
form memorandum of lease. The Lease shall not be recorded. If Landlord approves
any request to record a short form memorandum, Tenant shall be responsible for
payment of any fees or taxes applicable thereto.

 

26. Holdover. Tenant has no right to retain possession of the Premises or any
part thereof beyond the expiration or earlier termination of this Lease. In the
event that Tenant holds over in violation of this Section 26 without the consent
of Landlord, Tenant shall be deemed a trespasser. If Landlord consents in
writing to such holdover, Tenant shall be deemed to be a tenant from month to
month. In either event, the Base Rent payable from and after the time of the
expiration or earlier termination of this Lease shall be increased to one
hundred fifty percent (150%) of the Base Rent applicable during the month
immediately preceding such expiration or earlier termination, without reduction
for partial months. Nothing contained herein shall be construed as a consent by
Landlord to any holding over by Tenant.

 

27. Cumulative Remedies. No remedy or election of Landlord hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

 

28. Covenants and Conditions. All provisions of this Lease to be observed or
performed by Tenant are both covenants and conditions.

 

29. Binding Effect: Choice of Law. This Lease shall be binding upon the parties
hereto, their personal representatives, successors and assigns and be governed
by the laws of the state in which the Premises are located. Any litigation
between the parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.

 

30. Subordination; Attornment; Non-Disturbance.

 

30.1 Subordination. This Lease and any other option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”) now or
hereafter placed by Landlord upon the real property of which the Premises are a
part, to any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Tenant
agrees that the Lender’s holding any such Security Device shall have no duty,
liability or obligation to perform any of the obligations of Landlord under this
Lease, but that in the event of Landlord’s default with respect to any such
obligation, Tenant will give any Lender whose name and address have been
furnished Tenant in writing for such purpose notice of Landlord’s default
pursuant to Section 14.5. If any Lender shall elect to have this Lease and/or
any option granted hereby superior to the lien of its Security Device and shall
give written notice thereof to Tenant, this Lease and such options shall be
deemed prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.

 

30.2 Attornment. Tenant agrees to attorn to a Lender or any other party who
acquires ownership of the Premises by reason of a foreclosure of a Security
Device or by a conveyance in lieu of foreclosure, and that in the event of such
foreclosure, such new owner shall not (i) be liable for any act or omission of
any prior Landlord or with respect to events occurring prior to acquisition of
ownership; (ii) be subject to any offsets or defenses which Tenant might have
against any prior Landlord; or (iii) be bound by prepayment of more than one
month’s Rent.

 

 



30.3 Self-Executing. The agreements contained in this Section 30 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Landlord or a Lender in connection with a sale,
financing or refinancing of the Premises, Tenant and Landlord shall execute such
further writings as may be reasonably required to separately document any such
subordination, non-subordination or attornment agreement as is provided for
herein.

 

31. Attorneys’ Fees. If any party hereto brings an action or proceeding to
enforce the terms hereof or declare rights hereunder, the Prevailing Party (as
hereafter defined) in any such proceeding, action, or appear thereon, shall be
entitled to reasonable attorneys’ fees and costs. Such fees may be awarded in
the same suit or recovered in a separate suit, whether or not such action or
proceeding is pursued or decision or judgment. The term “Prevailing Party” shall
include, without limitation, a party who substantially obtains or defeats the
relief sought, as the case may be, whether by compromise, settlement or judgment
of its claim or defense. The attorneys’ fee award shall not be computed in
accordance with any court fee schedule, but shall be such as to fully reimburse
all attorneys’ fees and costs reasonably incurred. Landlord shall be entitled to
attorneys’ fees, costs and expenses incurred in preparation and service of
notices of Default and consultations in connection therewith, whether or not a
legal action is subsequently commenced in connection with such Default.

 

32. Right of Entry. Landlord and Landlord’s agents shall have the right to enter
the Premises at any time, in the case of an emergency, and otherwise at
reasonable times for the purpose of showing the same to prospective purchasers,
lenders, or tenants, and making such alterations, repairs, improvements or
additions to the Premises or to the Building, as Landlord may reasonably deem
necessary. Landlord may at any time place on or about the Premises or Building
any ordinary “For Sale” signs and Landlord may at any time during the last one
hundred eighty (180) days of the term hereof place on or about the Premises any
ordinary “For Lease” signs. All such activities of Landlord shall be without
abatement of Rent or liability to Tenant.

 

33. Auctions. Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Landlord’s prior written consent. Notwithstanding anything to the
contrary in this Lease, Landlord shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such consent.

 

34. Signage. Any and all tenant signage shall be limited to locations designated
by Landlord, be provided by a supplier acceptable to Landlord, be within the
standards established by the Landlord and subject to Landlord’s prior written
consent which will not be unreasonably withheld. All signage shall comply with
all applicable laws, orders, rules and regulations, and be at the sole cost of
Tenant. Any signs not in conformity with this Lease may be removed by Landlord
at Tenant’s expense. Upon surrender or vacation of the Premises, Tenant shall
remove all signs and repair, paint, and/or replace the building facia surface to
which its signs are attached.

 

35. Termination. Unless specifically stated otherwise in writing by Landlord,
the voluntary or other surrender of this Lease by Tenant, the mutual termination
or cancellation hereof, or a termination hereof by Landlord for Default by
Tenant, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, Landlord shall, in the event of any such surrender,
termination or cancellation, have the option to continue any one or all of any
existing subtenancies. Landlord’s failure within ten (10) days following any
such event to make a written election to the contrary by written notice to the
holder of any such lesser interest, shall constitute Landlord’s election to have
such event constitute the termination of such interest.

 

36. Guarantor. [Intentionally Deleted]

 

37. Quiet Possession. Upon payment by Tenant of the Rent for the Premises and
the performance of all of the covenants, conditions and provisions on Tenant’s
part to be observed and performed under this Lease, Tenant shall have quiet
possession of the Premises for the entire term hereof without hindrance or
disturbance from Landlord, subject to all of the provisions of this Lease.

 

 

38. Rules and Regulations. Tenant agrees that it will abide by, and keep and
observe all reasonable rules and regulations (“Rules and Regulations”) which
Landlord may make from time to time for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
preservation of good order, as well as for the convenience of other occupants or
tenants of the Building and the Building Complex and their invitees. Tenant
shall comply with all Rules and Regulations as set forth on Exhibit C attached
hereto, as they may be amended form time to time.

 

39. Security. Tenant hereby acknowledges that the Rent payable to Landlord
hereunder does not include the cost of guard service or other security measures,
and that Landlord shall have no obligation whatsoever to provide same. Tenant
assumes all responsibility for the protection of the Premises, Tenant, its
agents and invitees and their property from the acts of third parties.
Notwithstanding the foregoing, Landlord may elect to provide a concierge or
security guard for more efficient operation of the Building Complex, and the
cost thereof shall be included as a Common Area Operating Expense. Landlord is
not obligated to provide such services at any time or for any length of time.
Tenant expressly acknowledges that Landlord has not represented to Tenant that
the Building Complex is secure and Landlord shall not be responsible for the
quality of any services which may be provided hereunder or for damage or injury
to Tenant, its agents, employees, invitees or others or its betterments
contained in the Building Complex or the Premises due to the failure, action or
inaction of such persons, EVEN IF SUCH DAMAGE OR INJURY RESULTS FROM THE
NEGLIGENCE OF LANDLORD OR ITS AGENTS, EMPLOYEES OR CONTRACTORS.

 

40. Reservations. Landlord reserves the right, from time to time, to grant,
without the consent or joinder of Tenant, such easements, rights of way, utility
raceways, and dedications that Landlord deems necessary, and to cause the
recordation of parcel maps and restrictions, so long as such easements, rights
of way, utility raceways, dedications, maps and restrictions do not unreasonably
interfere with the use of the Premises by Tenant. Tenant agrees to sign any
documents reasonably requested by Landlord to effectuate any such easement
rights, dedication, map or restrictions.

 

41. Authority. If either party hereto is a corporation, trust, or general or
limited partnership, each individual executing this Lease on behalf of such
entity represents and warrants that he or she is duly authorized to execute and
deliver this Lease on its behalf. If Tenant is a corporation, trust or
partnership, Tenant shall within thirty (30) days after request by Landlord,
deliver to Landlord evidence satisfactory to Landlord of such authority.

 

42. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

 

43. Offer. Preparation of this Lease by either Landlord or Tenant or Landlord’s
agent or Tenant’s agent and submission of same to Tenant or Landlord shall not
be deemed an offer to lease. This Lease is not intended to be binding until
executed and delivered by all parties hereto.

 

44. Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification. The parties shall amend
this Lease from time to time to reflect any adjustments that are made to the
Base Rent or Additional Rent payable under this Lease. As long as they do not
materially change Tenant’s obligations hereunder, Tenant agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by Landlord’s Lender.

 

45. Multiple Parties. Except as otherwise expressly provided herein, if more
than one person or entity is named herein as either Landlord or Tenant, the
obligations of such multiple parties shall be the joint and several
responsibility of all persons or entities named herein as such Landlord or
Tenant.

 

 

46. Patriot Act Compliance.

 

(a) No action, proceeding, investigation, charge, claim, report or notice has
been filed, commenced, or threatened against Tenant or any of its Affiliates (as
herein defined) alleging any violation of any laws relating to terrorism or
money laundering including, without limitation, Executive Order No. 13224 on
Terrorist Financing (effective September 24, 2001) (the “Executive Order”) and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “Patriot
Act”). To Tenant’s knowledge, neither Tenant nor any of its Affiliates is in
violation of taking any action which could reasonably be expected to result in
any action, proceeding, investigation, charge, claim, report or notice being
filed, commenced, or threatened against Tenant or any of its Affiliates alleging
any violation of, or failure to comply with, the Executive Order or the Patriot
Act. For the purposes of this Section 46, the term “Affiliates” shall mean all
affiliated and related entities of Tenant, as well as all officers, directors,
managers, shareholders, partners, members or other parties having an interest in
Tenant or its affiliated or related entities (except that if the company is
publicly traded on a nationally recognized stock exchange, then shareholders,
partners and lenders with less than a twenty-five percent (25%) ownership
interest shall be excluded).

(b) Neither Tenant nor its Affiliates is a “Prohibited Person,” which is defined
as follows: (i) a person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of the Executive Order and relating to
blocking property and prohibiting transactions with persons who commit, threaten
to commit, or support terrorism; (ii) a person or entity owned or controlled by,
or acting for or on behalf of, any person or entity that is listed in the Annex
to, or is otherwise subject to the provisions of, the Executive Order; (iii) a
person or entity with whom Landlord is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order and the Patriot Act; (iv) a person or entity who commits,
threatens, or conspires to commit or supports “terrorism” as defined in the
Executive Order; (v) a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf, or at any replacement website or other
replacement official publication of such list; and (vi) a person or entity who
is affiliated with a person or entity listed above.

(c) Neither Tenant nor any of its Affiliates is or will, knowingly (i) conduct
any business or engage in any transaction or dealing with any Prohibited Person,
including the making or receiving any contribution of funds, goods, or services
to or for the benefit of any Prohibited Person; (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to any terrorism or money laundering law, including the
Executive Order and the Patriot Act; or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
terrorism or money laundering law, including the Executive Order and the Patriot
Act.

(d) In connection with any changes of direct or indirect ownership of Tenant or
any of its Affiliates requiring notice to Landlord or requiring Landlord’s
consent under Section 13, Tenant shall give written notice to Landlord
(i) advising Landlord, in reasonable detail, as to the proposed ownership
change, and (ii) reaffirming that the representations and warranties set forth
in this Section will remain true and correct. Tenant agrees to promptly deliver
to Landlord (but in any event within ten (10) days following Landlord’s written
request) any certification or other evidence requested from time to time by
Landlord in its reasonable discretion, confirming Tenant’s and any of its
Affiliates’ compliance with the foregoing terms and conditions.

47. Format. Tenant acknowledges that it has had the opportunity to thoroughly
review and negotiate this Lease and that the rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease.

 

48. Calculation of Charges. Landlord and Tenant agree that each provision of the
Lease for determining charges, amounts and Additional Rent payments by Tenant
(including without limitation, Section 4 of this Lease) is commercially
reasonable, and as to each such charge or amount, constitutes a “method by which
the charge is to be computed” for purposes of Section 93.012 (Assessment of
Charges) of the Texas Property Code, as such section now exists or as it may be
hereafter amended or succeeded.

 

 

49. DTPA Waiver. TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE TEXAS DECEPTIVE
TRADE PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET. SEQ. OF THE TEXAS
BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.

 

The parties hereto have executed this Lease to be effective on the date and year
first above written.

 

LANDLORD:

 

6400 BROADWAY L.L.L.P.,

a Colorado limited liability partnership

 

By: Hutton Mountain West LLC

a Colorado limited liability company

Its: General Partner

By: Mountain West Industrial Properties LLC,

A Colorado limited liability company

Its: Manager

 

/s/ J. Jeffrey Riggs

J. Jeffrey Riggs

Its: Manager

 

TENANT:

 

IRONCLAD PERFORMANCE WEAR CORPORATION

a Nevada Corporation.

 

 

 

By:/s/ William M. Aisenberg

William M. Aisenberg

 

 

Its: Executive Vice President & CFO

 

Address:

8400 E. Prentice Avenue, Suite 910

Greenwood Village, CO 80111

 

Address:

 

2201 Park Place, Suite 101

 

El Segundo, CA 90245

Phone: 303-843-6473

 

Phone:

 

310-643-7800

Fax: 303-843-4030

 

Fax:

 



 

 

 

 

 

EXHIBITS

 

Exhibit A Depiction of Premises

Exhibit A-1 Description of Land

Exhibit B Rules and Regulations

Exhibit C Additional Provisions

 

 

 

 

EXHIBIT A

 

DEPICTION OF PREMISES

[image_001.gif]

 

 

EXHIBIT A-1

 

DESCRIPTION OF LAND

 

 

 

 

 

 

 

 

 

[image_002.gif]

 

 

EXHIBIT B

 

RULES AND REGULATIONS

 

1.                   The sidewalks, truck loading areas, truck enclosures,
entrances, and exits of the Building will not be obstructed by any tenants or
used by any of them for any purpose other than for ingress to and egress from
their respective premises. Landlord will in all cases retain the right to
control and prevent access to such sidewalks, truck loading areas, truck
enclosures, entrances and exits provided that nothing contained in these Rules
and Regulations will be construed to prevent such access to persons with whom
any Tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal activities. No Tenant will be permitted to place
or install any object (including, without limitation, radio and television
antenna, loud speakers, sound amplifiers, microwave dishes, solar devices, or
similar devices) on the exterior of the Building or on the roof of the Building.

2.                   No sign, placard, picture, name, advertisement or written
notice visible from the exterior of Tenant’s premises will be inscribed,
painted, affixed or otherwise displayed by Tenant on any part of the Building or
the Premises without the prior written consent of Landlord. Landlord will adopt
and furnish to Tenant general guidelines relating to signs. Tenant agrees to
conform to such guidelines. All approved signs or lettering on doors will be
printed, painted, affixed or inscribed at the expense of the Tenant by a person
approved by Landlord. Other than window coverings expressly permitted by
Landlord, material visible from outside the Building will not be permitted. In
the event of the violation of this Rule by Tenant, Landlord may remove the
violating items without any liability, and may charge the expense incurred by
such removal to the Tenant or Tenants violating this Rule.

3.                   No cooking will be done or permitted by any tenant on the
Premises, except in areas of the Premises which are specially constructed for
cooking and except that use by the Tenant of microwave ovens and Underwriters’
Laboratory approved equipment for brewing coffee, tea, hot chocolate and similar
beverages will be permitted, provided that such use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations.

4.                   No tenant will cause any unnecessary labor by reason of
such tenant’s carelessness or indifference in the preservation of good order and
cleanliness. Should Tenant’s actions result in any increased expense for any
required cleaning, Landlord reserves the right to assess Tenant for such
expenses.

5.                   The toilet rooms, toilets, urinals, wash bowls and other
plumbing fixtures will not be used for any purposes other than those for which
they were constructed, and no sweepings, rubbish, rags, or other foreign
substances will be thrown in such plumbing fixtures. All damages resulting from
any misuse of the fixtures will be borne by the Tenant who, or whose servants,
employees, agents, visitors or licensees, caused the same.

6.                   No Tenant will in any way deface any part of the Premises
or the Building of which they form a part. In those portions of the Premises
where carpet has been provided directly or indirectly by Landlord, Tenant will
at its own expense install and maintain pads to protect the carpet under all
furniture having casters other than carpet casters.

7.                   Tenant will not use or keep in the Premises or the Building
any kerosene, gasoline or inflammable or combustible or explosive fluid or
material or chemical substance other than limited quantities of such materials
or substances reasonably necessary for the operation or maintenance of office
equipment or limited quantities of cleaning fluids and solvents required in
Tenant’s normal operations in the Premises. Without Landlord’s prior written
approval, Tenant will not use any method of heating or air conditioning other
than that supplied by Landlord. Tenant will not use or keep or permit to be used
or kept any foul or noxious gas or substance in the Premises.

8.                   Landlord will have the right, exercisable upon written
notice and without liability to any Tenant, to change the name and street
address of the Building.

9.                   Landlord will have the right to prohibit any advertising by
Tenant, mentioning the Building, which, in Landlord’s reasonable opinion, tends
to impair the reputation or desirability of the Building, and upon written
notice from Landlord, Tenant will refrain from or discontinue such advertising.

 

 

10.                Tenant will not bring any animals (except “Seeing Eye” dogs)
into the Building, and will not permit bicycles or other vehicles inside or on
the sidewalks outside the Building except in areas designated from time to time
by Landlord for such purposes.

11.                Tenant will store all its trash and garbage within its
designated trash enclosures. No material will be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of trash and garbage
without being in violation of any law or ordinance governing such disposal. No
furniture, appliances, equipment or flammable products of any type may be
disposed of in the Building trash receptacles.

12.                Canvassing, peddling, soliciting, and distribution of
handbills or any other written materials in the Building are prohibited, and
each Tenant will cooperate to prevent the same.

13.                Any and all requirements of the tenants will be attended to
only upon application by written, personal or telephone notice to the office of
the Building Manager. Employees of Landlord will not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord.

14.                Tenant will see that the doors of the Premises are closed and
locked and that all water faucets, water apparatus and utilities are shut off
before Tenant or Tenant’s employees leave the Premises, so as to prevent waste
or damage, and for any default or carelessness in this regard Tenant will make
good all injuries sustained by other tenants or occupants of the Building or
Landlord.

15.                Tenant will not conduct itself in any manner which is
inconsistent with the character of the Building as a first quality building or
which will impair the comfort and convenience of other tenants in the Building.

16.                Neither Landlord nor any operator of the parking or truck
loading areas within the Building Complex, as the same are designated and
modified by Landlord, in its sole discretion, from time to time (the “Parking
Areas”) will be liable for loss of or damage to any vehicle or any contents of
such vehicle or accessors to any such vehicle, or any property left in any of
the Parking Areas, resulting from fire, theft, vandalism, accident, conduct of
other users of the Parking Areas and other persons, or any other casualty or
cause. Further, Tenant agrees that: (a) Landlord will not be obligated to
provide any traffic control, security protection or operator for the Parking
Areas; (b) Tenant uses the Parking Areas at its own risk; and (c) Landlord will
not be liable for personal injury or death, or theft, loss of or damage to
property. Tenant waives and releases Landlord from any and all liability arising
out of the use of the Parking Areas by Tenant, its employees, agents, invitees,
and visitors, whether brought by any of such persons or any other person.

17.                Tenant (including Tenant’s employees, agents, invitees, and
visitors) will use the parking spaces solely for the purpose of parking
passenger model cars, small vans and small trucks and the truckloading areas
solely for the purpose of loading and unloading will comply in all respects with
any rules and regulations that may be promulgated by Landlord from time to time
with respect to the Parking Areas. The Parking Areas may be used by Tenant, its
agents or employees, for occasional overnight parking of vehicles. Tenant will
ensure that any vehicle parked in any of the Parking Areas will be kept in
proper repair and will not leak excessive amounts of oil or grease or any amount
of gasoline. If any of the Parking Areas are at any time used (a) for any
purpose other than parking as provided above; (b) in any way or manner
reasonably objectionable to Landlord; or (c) by Tenant after default by Tenant
under the Lease, Landlord, in addition to any other rights otherwise available
to Landlord, may consider such default an event of Default under the Lease.

18.                Tenant’s right to use the Parking Areas will be in common
with other tenants of the Building Complex and with other parties permitted by
Landlord to use the Parking Areas. Landlord reserves the right to assign and
reassign, from time to time, particular parking spaces for use by persons
selected by Landlord provided that Tenant’s rights under the Lease are
preserved. Landlord will not be liable to Tenant for any temporary
unavailability of Tenant’s designated spaces, if any, nor will any
unavailability entitle Tenant to any refund, deduction, or allowance. Tenant
will not park in any space designated as: RESERVED, HANDICAPPED, VISITORS ONLY,
or LIMITED TIME PARKING (or similar designation).

 

 

19.                If the Parking Areas are damaged or destroyed, or if the use
of the Parking Areas is limited or prohibited by any governmental authority, or
the use or operation of the Parking Areas is limited or prevented by strikes or
other labor difficulties or other causes beyond Landlord’s control, Tenant’s
inability to use the Parking Areas will not subject Landlord or any operator of
the Parking Areas to any liability to Tenant and will not relieve Tenant of any
of its obligations under the Lease and the Lease will remain in full force and
effect.

20.                Tenant has no right to assign or sublicense any of its rights
in the Parking Areas, except as part of a permitted assignment or sublease of
the Lease; however, Tenant may allocate its parking spaces among its employees.

21.                No act or thing done or omitted to be done by Landlord or
Landlord’s agent during the term of the Lease in connection with the enforcement
of these Rules and Regulations will constitute an eviction by Landlord of any
Tenant nor will it be deemed an acceptance of surrender of the Premises by any
Tenant, and no agreement to accept such termination or surrender will be valid
unless in a writing signed by Landlord. The delivery of keys to any employee or
agent of Landlord will not operate as a termination of the Lease or a surrender
of the Premises unless such delivery of keys is done in connection with a
written instrument executed by Landlord approving the termination or surrender.

22.                In these Rules and Regulations, Tenant includes the
employees, agents, invitees and licensees of Tenant and others permitted by
Tenant to use or occupy the Premises.

23.                Landlord may waive any one or more of these Rules and
Regulations for the benefit of any particular Tenant or tenants, but no such
waiver by Landlord will be construed as a waiver of such Rules and Regulations
in favor of any other Tenant or tenants, nor prevent Landlord from enforcing any
such Rules and Regulations against any or all of the Tenants of the Building
after such waiver.

24.                These Rules and Regulations are in addition to, and will not
be construed to modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease.

To the extent that this Addendum conflicts with, modifies or supplements other
portions of the Lease, the provisions contained in this Addendum shall govern
and control the rights and obligations of the parties.

 



LANDLORD:

 

6400 BROADWAY L.L.L.P.,

a Colorado limited liability partnership

 

By: Hutton Mountain West LLC

a Colorado limited liability company

Its: General Partner

By: Mountain West Industrial Properties LLC,

A Colorado limited liability company

Its: Manager

 

/s/ J. Jeffrey Riggs

J. Jeffrey Riggs

Its: Manager

 

TENANT:

 

IRONCLAD PERFORMANCE WEAR CORPORATION,

a Nevada Corporation.

 

 

 

By: /s/ William M. Aisenberg

William M. Aisenberg

 

 

Its: Executive Vice President & CFO

 

Address:

8400 E. Prentice Avenue, Suite 910

Greenwood Village, CO 80111

 

Address:

 

2201 Park Place, Suite 101

 

El Segundo, CA 90245

Phone: 303-843-6473

 

Phone:

 

310-643-7800

Fax: 303-843-4030

Fax:

 



 

 

EXHIBIT C

 

ADDITIONAL PROVISIONS

 

 

To that certain Lease dated June 11, 2014 between 6400 BROADWAY L.L.L.P, a
Colorado limited liability partnership, as Landlord, and IRONCLAD PERFORMANCE
WEAR CORPORATION, a Nevada corporation as Tenant, covering the property located
at 1920 Hutton Court, Suite 300, Farmers Branch, TX 75234.

 

Tenant Improvement Allowance:

 

A.            Landlord will provide to Tenant a construction improvement
allowance in an amount equal to $60,000.00 (hereinafter “Allowance”) with which
Tenant may make improvements and alterations to the Premises (hereinafter
“Tenant Improvements”). This Allowance shall cover all improvements, as well as
permits/fees, utility hook ups, space planning and construction documents.  
Tenant must use Landlord’s architect to prepare the construction documents
(hereinafter “CD’s”) with Landlord having final approval prior to submittal to
the City of Farmers Branch which Landlord shall not delay more than two (2)
business days. Landlord must approve the general contractor that Tenant chooses
to use for the tenant improvements (hereinafter “Tenant’s Contractor”) and
Tenant’s Contractor must be licensed, bonded and insured in the State of
Arizona.

C.            General Contractor must present certificate of insurance to
include Worker’s Compensation as well as Builder’s Risk coverage and a W-9 prior
to commencing Tenant Improvements.

 

D.            General Contractor must provide to Landlord copies of all warranty
information upon completion of construction.

 

G. Upon one hundred percent (100%) completion of Tenant Improvements, Tenant may
submit to Landlord a request (a "Draw Request") in writing for one hundred
percent (100%) of the Allowance, which request shall include lien waivers in
form and substance satisfactory to Landlord from the Tenant's Contractor,
waiving any applicable mechanic's liens relating to such work (which waivers may
be conditioned upon receipt of the amount set forth in the Draw Request).
Landlord shall pay the amount set forth in the Draw Request up to the
Improvement Allowance of $60,000.00 to Tenant within 30 days after receipt
thereof. Landlord will disburse the Allowance to Tenant within 30 days after
final completion of the Tenant Improvement work and receipt of copies of all
contractor final lien releases from Tenant's Contractor. All improvements need
to be in conformance with City of Farmers Branch building codes.

 

H             Tenant must provide to Landlord a copy of the Certificate of
Occupancy.

  

Renewal Option:

 

A. Tenant shall have the right to extend the Term of this Lease (the "Renewal
Option") for one (1) three (3) year (the "Renewal Term") commencing on the day
following the expiration of the Primary Lease Term, provided that each of the
following occurs:

 

1.Landlord receives notice of exercise of the Renewal Option ("Initial Renewal
Notice") not more than twelve (12) and not less than six (6) full calendar
months prior to the expiration of the Primary Lease Term; and

 

2.No event of default exists at the time that Tenant delivers its Initial
Renewal Notice or at the time Tenant delivers its Binding Renewal Notice
(hereinafter defined); and

 

3.The Lease has not been assigned prior to the date that Tenant delivers its
Initial Renewal Notice or prior to the date Tenant delivers its Binding Renewal
Notice.

 

B. The initial Base Rent rate per rentable square foot for the Premises during
the Renewal Term shall equal the then Prevailing Market (hereinafter defined)
rate per rentable square foot for the Premises.

 

C. Tenant shall pay Tenant's Share of Common Area Operating Expenses and
Tenant’s Share of Building Common Area Operating Expenses for the Premises
during the applicable Renewal Term in accordance with Section 4 of the Lease.

 

 

D. Within thirty (30) days after receipt of Tenant's Initial Renewal Notice,
Landlord shall advise Tenant of the applicable Base Rent rate for the Premises
during the Renewal Term. Tenant, within fifteen (15) days after the date on
which Landlord advises Tenant of the applicable Base Rent rate for the Renewal
Term, shall either (i) give Landlord final binding written notice ("Binding
Renewal Notice") of Tenant's Exercise of its option, or (ii) if Tenant disagrees
with Landlord's determination, provide Landlord with written notice of rejection
(the "Rejection Notice"). If Tenant fails to provide Landlord with either a
Binding Renewal Notice or Rejection Notice within such fifteen (15) day period,
Tenant's Renewal Option shall be null and void and of no further force and
effect. If Tenant provides Landlord with a Binding Renewal Notice, Landlord and
Tenant shall enter into the Renewal Amendment (hereinafter defined) upon the
terms and conditions set forth herein. If Tenant provides Landlord with a
Rejection Notice, Landlord and Tenant shall work together in good faith to agree
upon the Prevailing Market rate for the Premises during the applicable Renewal
Term. Upon agreement Tenant shall provide Landlord with Binding Renewal Notice
and Landlord and Tenant shall enter into the Renewal Amendment in accordance
with the terms and conditions hereof. Notwithstanding the foregoing, if Landlord
and Tenant are unable to agree upon the Prevailing Market rate for the Premises
within thirty (30) days after the date on which Tenant provides Landlord with a
Rejection Notice. Landlord and Tenant agree to submit the dispute to binding
arbitration before a mutually acceptable, conflict free, arbitrator from those
available with the Judicial Arbitrator Group, Inc.

 

E. If Tenant is entitled to and properly exercises its Renewal Option, Landlord
shall prepare an amendment (the "Renewal Amendment") to reflect changes in the
Base Rent, Expiration Date and other appropriate terms. An otherwise valid
exercise of the Renewal Option shall, at Landlord's Option, be fully effective
whether or not the Renewal Amendment is executed. The renewal rights of Tenant
hereunder shall not be severable from the Lease and are personal to the Tenant
originally named in the Lease.

 

F. For purpose hereof, "Prevailing Market" rate shall mean the arms length fair
market annual rental rate per rentable square foot under renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and in office/warehouse buildings comparable to the Building in the vicinity of
the Building. Determination of Prevailing Market shall take into account any
material economic differences between the terms of this Lease and any comparison
lease, such as rent abatements, construction costs and other concessions and the
manner, if any, in which the Landlord under any such lease is reimbursed for
operating expenses and taxes. The determination of Prevailing Market rate shall
also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
this Lease.

 

HVAC Expense Cap:

 

During the term of this Lease, if the HVAC units require repair or replacement,
Tenant’s obligation for any expense related to such repairs/replacement shall be
limited to the first seven hundred fifty ($750.00) dollars of the total expense
per incident and provided Tenant has maintained the HVAC system in accordance
with section 8.1(b), then Landlord shall pay the remaining sum of such expense
after Tenant’s seven hundred fifty ($750.00) contribution.

 

 

To the extent that this Addendum conflicts with, modifies or supplements other
portions of the Lease, the provisions contained in this Addendum shall govern
and control the rights and obligations of the parties.

 

 

LANDLORD:

 

6400 BROADWAY L.L.L.P.,

a Colorado limited liability partnership

 

By: Hutton Mountain West LLC

a Colorado limited liability company

Its: General Partner

By: Mountain West Industrial Properties LLC,

A Colorado limited liability company

Its: Manager

 

/s/ J. Jeffrey Riggs

J. Jeffrey Riggs

Its: Manager

 

TENANT:

 

IRONCLAD PERFORMANCE WEAR CORPORATION,

a Nevada Corporation.

 

 

 

By: /s/ William M. Aisenberg

William M. Aisenberg

 

 

Its: Executive Vice President & CFO

 

Address:

8400 E. Prentice Avenue, Suite 910

Greenwood Village, CO 80111

 

Address:

 

2201 Park Place, Suite 101

 

El Segundo, CA 90245

Phone: 303-843-6473

 

Phone:

 

310-643-7800

Fax: 303-843-4030

 

Fax:

 



 

 

